Exhibit 10.01

 

 

 

$3,000,000,000

CREDIT AGREEMENT

Dated as of November 22, 2011

among

EBAY INC.

as the Borrower,

The Designated Borrowers from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

The Other Lenders Party Hereto,

CITIBANK, N.A. and

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agents,

and

BANK OF AMERICA, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION,

THE ROYAL BANK OF SCOTLAND plc and

WELLS FARGO BANK, N.A.,

as Documentation Agents

 

 

 

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC. and

DEUTSCHE BANK SECURITIES INC.,

As Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

  

Defined Terms

     1   

1.02

  

Other Interpretive Provisions

     22   

1.03

  

Accounting Terms

     23   

1.04

  

Rounding

     24   

1.05

  

Times of Day

     24   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     24   

2.01

  

Committed Loans

     24   

2.02

  

Borrowings, Conversions and Continuations of Committed Loans

     25   

2.03

  

Prepayments

     27   

2.04

  

Termination or Reduction of Commitments

     28   

2.05

  

Repayment of Loans

     28   

2.06

  

Interest

     29   

2.07

  

Fees

     29   

2.08

  

Computation of Interest and Fees

     31   

2.09

  

Evidence of Debt

     31   

2.10

  

Payments Generally; Administrative Agent’s Clawback

     32   

2.11

  

Sharing of Payments by Lenders

     34   

2.12

  

Extension of Maturity Date

     35   

2.13

  

Increase in Commitments

     36   

2.14

  

Swingline Loans

     38   

2.15

  

Letters of Credit

     39   

2.16

  

Defaulting Lenders

     44   

2.17

  

Determination of Dollar Amounts

     46   

2.18

  

Judgment Currency

     46   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     46   

3.01

  

Taxes

     46   

3.02

  

Illegality

     49   

3.03

  

Inability to Determine Rates

     50   

3.04

  

Increased Costs; Reserves on Eurocurrency Rate Loans

     50   

3.05

  

Compensation for Losses

     52   

3.06

  

Mitigation Obligations; Replacement of Lenders

     52   

3.07

  

Survival

     53   

3.08

  

Issuing Banks

     53   

ARTICLE IV. CONDITIONS PRECEDENT

     53   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

4.01

  

Conditions of Closing

     53   

4.02

  

Conditions to all Borrowings

     54   

4.03

  

Conditions to Initial Borrowings by each Designated Borrower

     55   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     56   

5.01

  

Existence, Qualification and Power

     56   

5.02

  

Authorization; No Contravention

     56   

5.03

  

Governmental Authorization; Other Consents

     56   

5.04

  

Binding Effect

     57   

5.05

  

Financial Statements; No Material Adverse Effect

     57   

5.06

  

Litigation

     57   

5.07

  

Ownership of Property

     57   

5.08

  

Taxes

     57   

5.09

  

ERISA Compliance

     58   

5.10

  

Margin Regulations; Investment Company Act

     58   

5.11

  

Disclosure

     58   

5.12

  

Intellectual Property; Licenses, Etc

     59   

ARTICLE VI. AFFIRMATIVE COVENANTS

     59   

6.01

  

Financial Statements

     59   

6.02

  

Certificates; Other Information

     60   

6.03

  

Notices

     60   

6.04

  

Payment of Taxes

     61   

6.05

  

Preservation of Existence, Etc

     61   

6.06

  

Maintenance of Properties

     61   

6.07

  

Maintenance of Insurance

     61   

6.08

  

Compliance with Laws

     62   

6.09

  

Books and Records

     62   

6.10

  

Use of Proceeds

     62   

6.11

  

Ownership of Designated Borrowers

     62   

ARTICLE VII. NEGATIVE COVENANTS

     62   

7.01

  

Liens

     62   

7.02

  

Fundamental Changes; Acquisitions

     65   

7.03

  

Use of Proceeds

     65   

7.04

  

Financial Covenant

     65   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     65   

8.01

  

Events of Default

     65   

8.02

  

Remedies Upon Event of Default

     68   

8.03

  

Application of Funds

     68   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE IX. ADMINISTRATIVE AGENT

     69   

  9.01

  

Appointment and Authority

     69   

  9.02

  

Rights as a Lender

     69   

  9.03

  

Exculpatory Provisions

     69   

  9.04

  

Reliance by Administrative Agent

     70   

  9.05

  

Delegation of Duties

     70   

  9.06

  

Resignation of Administrative Agent

     70   

  9.07

  

Non-Reliance on Administrative Agent and Other Lenders

     71   

  9.08

  

No Other Duties, Etc

     71   

ARTICLE X. GUARANTY

     71   

10.01

  

Guarantee

     71   

10.02

  

No Subrogation

     72   

10.03

  

Amendments, etc. with respect to the Obligations of each Designated Borrower

     73   

10.04

  

Guarantee Absolute and Unconditional

     73   

10.05

  

Reinstatement

     74   

10.06

  

Payments

     74   

10.07

  

Independent Obligations

     74   

ARTICLE XI. MISCELLANEOUS

     74   

11.01

  

Amendments, Etc.

     74   

11.02

  

Notices; Effectiveness; Electronic Communication

     76   

11.03

  

No Waiver; Cumulative Remedies

     78   

11.04

  

Expenses; Indemnity; Damage Waiver

     78   

11.05

  

Payments Set Aside

     80   

11.06

  

Successors and Assigns

     80   

11.07

  

Treatment of Certain Information; Confidentiality

     84   

11.08

  

Right of Setoff

     85   

11.09

  

Interest Rate Limitation

     86   

11.10

  

Counterparts; Integration; Effectiveness

     86   

11.11

  

Survival

     86   

11.12

  

Severability

     86   

11.13

  

Replacement of Lenders

     87   

11.14

  

Governing Law; Jurisdiction; Etc

     87   

11.15

  

Waiver of Jury Trial

     88   

11.16

  

No Advisory or Fiduciary Responsibility

     88   

11.17

  

USA PATRIOT Act Notice

     89   

11.18

  

Termination of Joinder Agreements

     89   

 

- iii -



--------------------------------------------------------------------------------

SCHEDULES

  

  2.01

  

Commitments and Applicable Percentages

  7.01

  

Existing Liens

11.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

     

Form of

A

  

Committed Loan Notice

B

  

Note

C

  

Compliance Certificate

D

  

Assignment and Assumption

E

  

U.S. Tax Compliance Certificate

F

  

Joinder Agreement

G

  

Mandatory Cost

 

- iv -



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 22, 2011,
among EBAY INC., a Delaware corporation (the “Borrower”), the Designated
Borrowers from time to time parties hereto, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABR” means for any day a fluctuating rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 0.5% and (c) the Eurocurrency Rate appearing as of such day (or, if
such day is not a Business Day, as of the immediately preceding Business Day) on
the relevant Bloomberg Financial Markets Service page in respect of a proposed
Eurocurrency Rate Loan denominated in U.S. Dollars with a one-month Interest
Period plus 1.0%. Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate or such Eurocurrency Rate shall be effective as of
the opening of business on the day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Eurocurrency Rate, respectively.

“ABR Loan” means a Loan that bears interest based on the ABR. Each Swingline
Loan shall be an ABR Loan.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary of the Borrower).

“Actual Knowledge” means, with respect to any information or event, that a
Responsible Officer of the Borrower has actual knowledge of such information or
event.

“Additional Commitment Lender” has the meaning specified in Section 2.12(d).

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreed Currencies” means (a) U.S. Dollars, (b) Euro, (c) Pounds Sterling,
(d) Swiss Francs, (e) Australian Dollars and (f) Singapore Dollars.

“Agreement” means this Credit Agreement.

“Applicable Jurisdiction” has the meaning specified in Section 11.04(a).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time; provided that in the case
of Section 2.16 when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the commitment
of each Lender to make Loans has been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Rate Loan of any Class, or with respect to the Commitment Fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurocurrency Rate”, “ABR Rate” or “Commitment Fee”, as
the case may be, based upon the Index Debt Rating by Moody’s, S&P and/or Fitch,
respectively, applicable on such date:

Applicable Rate

 

Index Debt Rating

   Eurocurrency
Rate   ABR Rate   Commitment
Fee

Level I

Index Debt Ratings

   0.625%   0.00%   0.05%

 

2



--------------------------------------------------------------------------------

Index Debt Rating

   Eurocurrency
Rate   ABR Rate   Commitment
Fee

of at least AA- by S&P/AA- by Fitch/Aa3 by Moody’s

      

Level II

Index Debt Ratings of at least A+ by S&P/A+ by Fitch/A1 by Moody’s and not Level
I

   0.75%   0.00%   0.06%

Level III

Index Debt Ratings of at least A by S&P/A by Fitch/A2 by Moody’s and not Level I
or II

   0.875%   0.00%   0.08%

Level IV

Index Debt Ratings of at least A- by S&P/A- by Fitch/A3 by Moody’s and not Level
I, II or III

   1.00%   0.00%   0.10%

Level V

Index Debt Ratings below Level IV

   1.125%   0.125%   0.15%


For purposes of the foregoing, (i) in the event that Index Debt Ratings are
provided by all of Moody’s, Fitch and S&P, and such ratings shall fall within
different Levels (A) if any two ratings are at the same Level, the Applicable
Rate shall be based upon such Level and (B) if no two ratings are at the same
Level, the Applicable Rate shall be based upon the Level which is in the middle
of the distribution of the three ratings; (ii) in the event that Index Debt
Ratings are provided by any two of Moody’s, Fitch and S&P, (A) if such ratings
shall fall within the same Level, the Applicable Rate shall be based upon such
Level, and (B) if such ratings shall fall within different Levels, the
Applicable Rate shall be based on the higher of the two Levels unless one of the
two ratings is two or more Levels lower than the other, in which case the
Applicable Rate shall be determined by reference to the Level immediately below
the Level of the higher of

 

3



--------------------------------------------------------------------------------

the two ratings; (iii) in the event that an Index Debt Rating is provided only
by one of Moody’s, Fitch and S&P, the Applicable Rate shall be based on such
Level; (iv) if at any time the Borrower does not have an Index Debt Rating from
any of S&P, Moody’s and Fitch, the Applicable Rate shall be based on Level V
status; and (v) if the Index Debt Rating established by a rating agency shall be
changed (other than as a result of a change in the rating system of such rating
agency), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Administrative Agent and
the Lenders pursuant to Section 6.02 or otherwise. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of any of the rating agencies shall
change, or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC, Citigroup Global Markets Inc. and
Deutsche Bank Securities, Inc.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent (and the
Borrower, in the case that the Borrower’s consent is required hereunder), in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent and the Borrower.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease and (c) in respect of any
Securitization, an amount equal to (i) the outstanding principal amount of
Indebtedness incurred at such time by the Securitization Subsidiary, or (ii) if
the Securitization Subsidiary has incurred no such Indebtedness, the unrecovered
purchase price of all accounts receivable (or interest therein) or other assets
sold or transferred by such Securitization Subsidiary to the conduit entity or
other credit provider relating to such Securitization.

“Audited Financial Statements” means the audited- consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related

 

4



--------------------------------------------------------------------------------

consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year of the Borrower and its Subsidiaries, including the
notes thereto.

“Australian Dollars” means the lawful currency of Australia.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” means materials and/or information made available to the
Lenders by the Administrative Agent or provided by or on behalf of the Borrower
under this Agreement.

“Borrowing” means a borrowing consisting of (a) simultaneous Committed Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period, made by each of the Lenders pursuant to Section 2.01 or
(b) Swingline Loans.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York or San Francisco, California; provided that
(a) if such day relates to any Eurocurrency Rate Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in the
applicable Agreed Currency in the London interbank market or (other than in
respect of Borrowings denominated in U.S. Dollars or Euro) the principal
financial center of such Agreed Currency, and (b) when used in connection with a
Eurocurrency Rate Loan denominated in Euro, the term “Business Day” shall also
exclude any day on which the TARGET payment system is not open for the
settlement of payments in Euro.

“Change in Law” means the occurrence, after the date of this Agreement or, with
respect to any Issuing Bank or Lender, such later date on which such Issuing
Bank or Lender becomes a party to this Agreement), of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which: any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, directly or

 

5



--------------------------------------------------------------------------------

indirectly, of 50% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis.

“Class” means (a) when used in reference to any Loan, refers to whether such
Loan is a Tranche 1 Loan, Tranche 2 Loan or Swingline Loan and (b) when used in
reference to any Commitment, refers to whether such Commitment is a Tranche 1
Commitment or a Tranche 2 Commitment.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the U.S. Internal Revenue Code of 1986.

“Commitment Fee” has the meaning specified in Section 2.07(a).

“Commitments” means the Tranche 1 Commitments and the Tranche 2 Commitments.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Committed Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Computation Date” has the meaning specified in Section 2.17.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) interest expense for such period, (b) depreciation
and amortization expense (including amortization or impairment of Intangible
Assets for Acquisitions or Dispositions), for such period, (c) income tax
expense for such period, (d) non-cash charges or expenses related to equity
plans or equity awards in such period, (e) payroll taxes on exercise of stock
options or vesting of restricted stock units or other equity awards in such
period, (f) impairment of goodwill in such period, (g) extraordinary losses from
Acquisitions or Dispositions for such period, (h) any transaction expenses from
Acquisitions or Dispositions for such period, and (i) non-cash restructuring
charges and other non-cash exit and disposal costs during such period (provided
that cash payments in respect of such restructuring charges and exit and
disposal costs shall be deducted from Consolidated EBITDA when such payments are
made), and minus the following to the extent included in calculating such
Consolidated Net Income: (x) extraordinary gains from Acquisitions or
Dispositions for such period and (y) any reversals of non-cash restructuring
charges or other non-cash exit and disposal costs during such period; provided,
however, that solely for the purpose of the computations of the Consolidated
Interest Coverage Ratio, if an Acquisition or a Disposition shall have occurred
during the relevant period, Consolidated EBITDA shall be calculated, at the
option of the Borrower, on a pro forma basis in accordance with the SEC pro
forma reporting rules under the Exchange Act, as if such Acquisition or
Disposition, as applicable, occurred on the first day of the applicable period.

 

6



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four fiscal quarters most
recently ended to (b) Consolidated Interest Expense for the period of four
fiscal quarters most recently ended.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to obligations in respect of capital leases and
exclusive of any reduction or offset for interest income) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries and computed in accordance with GAAP;
provided, however, that solely for the purpose of the computations of the
Consolidated Interest Coverage Ratio, if there has occurred an Acquisition or
Disposition during the relevant period, Consolidated Interest Expense shall be
calculated, at the option of the Borrower, on a pro forma basis in accordance
with the SEC pro forma reporting rules under the Exchange Act, as if such
Acquisition or Disposition, as applicable, occurred on the first day of the
applicable period.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period and computed in accordance with GAAP.

“Consolidated Net Tangible Assets” means, as of any date on which the Borrower
effects a transaction requiring such Consolidated Net Tangible Assets to be
measured under this Agreement, the aggregate amount of assets (less applicable
reserves) after deducting therefrom (a) all current liabilities, except for
current maturities of long-term debt and obligations under capital leases, and
(b) all Intangible Assets, to the extent included in said aggregate amount of
assets, all as set forth in the most recent consolidated balance sheet of the
Borrower and its consolidated Subsidiaries prepared in accordance with GAAP
contained in an annual report on Form 10-K or a quarterly report on Form 10-Q
(in each case as amended, if applicable) filed by the Borrower with the SEC or
if, at such date, the Borrower shall have ceased filing such reports with the
SEC, the Borrower’s then most recent consolidated annual or quarterly balance
sheet prepared in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Issuing Bank or the
Swingline Lender (and, for purposes of Section 2.18, each Lender).

“Debt Securities” means any bonds, debentures, notes or other debt instruments
of the Borrower of any Series authenticated and delivered under the Reference
Indenture.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

7



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, with respect to the Obligations, an interest rate equal to
(i) the ABR plus (ii) the Applicable Rate, if any, applicable to ABR Loans plus
(iii) 2% per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied), (c) has failed, within three Business Days
after written request by a Credit Party, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
reasonably satisfactory to such Credit Party and the Administrative Agent or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Designated Borrower” means each Subsidiary of the Borrower that becomes a party
hereto pursuant to Section 4.03, until such time as the Borrower notifies the
Administrative Agent in writing that it wishes to terminate such Subsidiary’s
designation as a Designated Borrower, so long as, on the effective date of such
termination, all Obligations of such Designated Borrower hereunder shall have
been paid in full.

 

8



--------------------------------------------------------------------------------

“Designated Borrower Closing Date” means, with respect to each Designated
Borrower, the date on which the conditions precedent set forth in Section 4.03
shall have been satisfied in respect of such Designated Borrower.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Documentation Agents” means Bank of America, N.A., HSBC Bank USA, National
Association, The Royal Bank of Scotland plc and Wells Fargo Bank, N.A.

“Dollar Amount” of any currency at any date means (a) if such currency is U.S.
Dollars, the amount of such currency, or (b) if such currency is a Foreign
Currency, the equivalent in such currency of U.S. Dollars, calculated on the
basis of the Exchange Rate for such currency on or as of the most recent
Computation Date provided for in Section 2.17.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Equivalent Amount” of any currency with respect to any amount of U.S. Dollars
at any date means the equivalent in such currency of such amount of U.S.
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m. London time on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan, or
the appointment of a trustee to administer any Pension Plan or Multiemployer
Plan pursuant to Section 4042 of ERISA; or (e) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Euro” means the single currency of the participating member states of the
European Union.

 

9



--------------------------------------------------------------------------------

“Eurocurrency Base Rate” means, with respect to any Eurocurrency Rate Loan for
any Interest Period, the rate appearing on, in the case of U.S. Dollars, the
relevant Bloomberg Financial Markets Service page and, in the case of any
Foreign Currency, the appropriate page of such service which displays British
Bankers Association Interest Settlement Rates for deposits in such Foreign
Currency (or, in each case, on any successor or substitute page of such service,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in the applicable
Agreed Currency in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to (or, in the case of Loans denominated in
Pounds Sterling, on the day of) the commencement of such Interest Period, as the
rate for deposits in the applicable Agreed Currency with a maturity comparable
to such Interest Period. In the event that such rate is not available at such
time for any reason (including, for the avoidance of doubt, in the event of a
Eurocurrency Rate Loan denominated in Singapore Dollars or any other Agreed
Currency for which no screen quote based on British Bankers Association Interest
Settlement Rates is available from the relevant Bloomberg Financial Markets
Service page or such successor or substitute service), then the “Eurocurrency
Base Rate” with respect to such Eurocurrency Rate Loan for such Interest Period
shall be equal to the average of the rates at which deposits in the applicable
Agreed Currency in an Equivalent Amount of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London offices
of the Reference Banks (or, if applicable for any Reference Bank, its other
Foreign Currency Payment Office for such Foreign Currency) in immediately
available funds in the London interbank market (or, if applicable, such other
offshore interbank market for such Foreign Currency) at approximately 11:00
a.m., London time (or, if applicable, such other Local Time for such Foreign
Currency), two Business Days prior to (or, in the case of Loans denominated in
Pounds Sterling, on the day of) the commencement of such Interest Period.

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the sum of (a) the Eurocurrency Base Rate for
such Interest Period plus (b) in the case of Loans made by a Lender from its
office or branch in the United Kingdom, the Mandatory Cost.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. Dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the relevant
Reuters World Currency Page for such Foreign Currency (subject to delivery to
the Borrower of a “screen shot” of such Reuters World Currency Page). In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate with respect to such Foreign Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be reasonably selected by the Administrative Agent (subject to delivery
to the Borrower of a “screen shot” of

 

10



--------------------------------------------------------------------------------

such other service) or, in the event no such service is selected, such Exchange
Rate shall instead be calculated (subject to delivery to the Borrower of a
notice setting forth the basis for such calculation) on the basis of the
arithmetical average of the spot exchange rates of the Administrative Agent for
such Foreign Currency on the London market at 11:00 a.m., London Time, on such
date for the purchase of U.S. Dollars with such Foreign Currency, for delivery
two Business Days later; provided, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate (subject to delivery to the Borrower of a notice setting
forth the basis for such determination), and such determination shall be
conclusive absent manifest error.

“Excluded Earnout” means any obligations of the Borrower or any Subsidiary to
pay additional consideration in connection with any Acquisition, if such
additional consideration is payable (i) in capital stock or other equity
interests or (ii) in cash or in capital stock or other equity interests (at the
option of the Borrower or such Subsidiary).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Designated Borrower hereunder: (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized, in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or taxes imposed as a
result of a present or former connection with such jurisdiction (other than a
connection arising solely from such recipient having executed, delivered,
enforced, become a party to, performed its obligations, received payments,
received or perfected a security interest under, or engaged in any other
transaction in accordance with the terms of this Agreement); (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower or any Designated Borrower is located;
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower or any Designated Borrower under Section 11.13), any
U.S. federal withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower or any
Designated Borrower with respect to such withholding tax pursuant to
Section 3.01(a); (d) in the case of a Foreign Lender who is an assignee (other
than an assignee pursuant to a request by the Borrower or any Designated
Borrower under Section 11.13) of a Loan made to a Designated Borrower, any
withholding tax that is imposed on amounts payable to such Foreign Lender by
such Designated Borrower at the time such Foreign Lender becomes a party hereto,
except to the extent that such Foreign Lender’s assignor was entitled at such
time to receive additional amounts from such Designated Borrower with respect to
such withholding tax pursuant to Section 3.01(a); (e) any withholding tax
attributable to a Foreign Lender’s failure or inability (other than as a result
of a Change in Law) to comply with Section 3.01(e); and (f) U.S. federal
withholding taxes imposed pursuant to FATCA.

“Existing Maturity Date” has the meaning specified in Section 2.12(a).

 

11



--------------------------------------------------------------------------------

“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fitch” means Fitch, Inc. and any affiliate thereof and any successor thereto
that is a nationally-recognized rating agency.

“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.

“Foreign Currency Payment Office” of the Administrative Agent or a Reference
Bank shall mean, for each Foreign Currency, the office, branch, affiliate or
correspondent bank of the Administrative Agent or such Reference Bank for such
currency as specified from time to time by it, in the case of the Administrative
Agent by notice to the Borrower, each Designated Borrower and each Lender.

“Foreign Lender” means, as to the Borrower or any Designated Borrower, any
Lender that is organized under the laws of a jurisdiction other than that in
which the Borrower or such Designated Borrower, as the case may be, is resident
for tax purposes. For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

12



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or contingent or inchoate indemnity
obligations in effect on the Closing Date or entered into in connection with any
Acquisition or Disposition (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Increase Effective Date” has the meaning specified in Section 2.13(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person for borrowed money evidenced
by bonds, debentures, notes, loan agreements or other similar instruments;
(b) all direct or contingent obligations of such Person arising under letters of
credit, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments; (c) net obligations of such Person under any Swap Contract; (d) all
obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and other than any Excluded Earnout); (e) indebtedness secured by a Lien on
property owned by such Person, whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse; (f) Attributable Indebtedness
in respect of capital leases, Synthetic Lease Obligations and Securitizations
(but excluding any operating leases required to be classified as debt under
GAAP); and (g) all Guarantees of such Person in respect of any of the foregoing.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

 

13



--------------------------------------------------------------------------------

“Index Debt Rating” means, for Moody’s, S&P or Fitch, its rating for senior,
unsecured, long-term indebtedness for borrowed money of the Borrower that is not
guaranteed by any other Person or subject to any other credit enhancement or, if
no such rating is available, (x) its public corporate family rating of the
Borrower (in the case of Moody’s), (y) its public corporate rating of the
Borrower (in the case of S&P) or (z) its corporate or other equivalent rating of
the Borrower (in the case of Fitch).

“Information” has the meaning specified in Section 11.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Payment Date” means, (a) as to any Loan other than an ABR Loan, the
last day of each Interest Period applicable to such Loan, and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates;
(b) as to any ABR Loan (other than a Swingline Loan), the last Business Day of
each March, June, September and December and the Maturity Date; and (c) as to
any Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower or the applicable
Designated Borrower in its Committed Loan Notice, or such other period that is
twelve months or less requested by the Borrower or such Designated Borrower and
available from all Lenders; provided that: (a) any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c) no Interest Period shall extend beyond the Maturity Date.

“IP Rights” has the meaning specified in Section 5.12.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Deutsche Bank AG New
York Branch and any other Lender to be selected with such Lender’s consent from
time to time by the Borrower in consultation with the Administrative Agent, each
in its capacity as the issuer of Letters of Credit hereunder, and its successors
in such capacity as provided in Section 2.15(i). An Issuing Bank may arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank
acceptable to the Borrower, in which case the term “Issuing Bank” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

14



--------------------------------------------------------------------------------

“Joinder Agreement” means a joinder agreement entered into by a Designated
Borrower in substantially the form of Exhibit F or any other form approved by
the Administrative Agent and the Borrower.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower and the applicable Designated Borrowers at such time. The LC Exposure
of any Lender at any time shall be its Tranche 1 Percentage of the total LC
Exposure at such time.

“Lender” has the meaning specified in the introductory paragraph hereto. Unless
the context otherwise requires, the term “Lender” includes the Swingline Lender.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower or any
Designated Borrower under Article II of this Agreement. For the avoidance of
doubt, the Loans shall include the Tranche 1 Committed Loans, the Tranche 2
Committed Loans and the Swingline Loans.

“Loan Documents” means this Agreement, any Notes and any Joinder Agreements that
have not been terminated pursuant to Section 11.18.

 

15



--------------------------------------------------------------------------------

“Loan Parties” means the Borrower and each of its Subsidiaries that is a party
to a Loan Document.

“Local Time” means (a) in the case of a Loan, Borrowing or LC Disbursement
denominated in U.S. Dollars, New York City time, and (b) in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency, local time (it
being understood that such local time shall mean London, England time unless
otherwise notified by the Administrative Agent).

“Mandatory Cost” has the meaning assigned to such term on Exhibit G.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties, or
financial condition of the Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of the Borrower to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Borrower of any Loan Document to which it is a party.

“Maturity Date” means the later of (a) November 22, 2016 and (b) if maturity is
extended pursuant to Section 2.12, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“Moody’s” means Moody’s Investors Service, Inc. and any affiliate thereof and
any successor thereto that is a nationally-recognized rating agency.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Non-Extending Lender” has the meaning specified in Section 2.12(b).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Notice Date” has the meaning specified in Section 2.12(b).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower and/or the Designated Borrowers arising
under any Loan Document or otherwise with respect to any Loan or reimbursement
obligation of the Borrower and/or the Designated Borrowers in respect of a
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising (including, in the case of the Borrower, its obligations
pursuant to the guarantee contained in Article X).

 

16



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent comparable
constitutive documents with respect to any non-U.S. jurisdiction); and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means, with respect to any Lender at any time, the sum of
(a) the aggregate outstanding principal amount of Committed Loans at such time
after giving effect to any borrowings and prepayments or repayments of Committed
Loans plus (b) its LC Exposure at such time plus (c) its Swingline Exposure at
such time.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patriot Act” has the meaning specified in Section 11.17.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” means IntraLinks or another similar electronic system.

 

17



--------------------------------------------------------------------------------

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Reference Banks” means JPMorgan Chase Bank, N.A., Citibank, N.A. and Deutsche
Bank AG.

“Reference Indenture” means, the Indenture dated as of October 28, 2010 between
the Borrower and Wells Fargo Bank, National Association, as trustee.

“Register” has the meaning specified in Section 11.06(c).

“Registered IP Rights” has the meaning specified in Section 5.12.

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Relevant Anniversary Date” has the meaning specified in Section 2.12(a).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans has been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings; provided that the Commitment
of, and the portion of the Total Outstandings held or deemed to be held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means the chief executive officer, chief financial
officer, treasurer, chief accounting officer or controller of the Borrower (or,
with respect to a Designated Borrower, of such Designated Borrower) and, solely
for purposes of notices given pursuant to Article II, any other officer or
employee of the Borrower (or, with respect to a Designated Borrower, of such
Designated Borrower) so designated by any of the foregoing officers in the
corporate banking resolutions delivered as of the Closing Date pursuant to
Section 4.01(a)(iii) (or, with respect to a Designated Borrower, as of the
applicable Designated Borrower Closing Date pursuant to Section 4.03(c)) to the
Administrative Agent, and as modified from time to time to specify other
authorized officers or employees, provided that a certified copy of such
modified resolutions is promptly delivered to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of the
Borrower (or, with respect to a Designated Borrower, of such Designated
Borrower) shall be conclusively presumed to have

 

18



--------------------------------------------------------------------------------

been authorized by all necessary corporate, partnership and/or other action on
the part of the Borrower (or, with respect to a Designated Borrower, of such
Designated Borrower) and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower (or, with respect to a Designated
Borrower, of such Designated Borrower).

“S&P” means Standard & Poor’s Ratings Services and any affiliate thereof and any
successor thereto that is a nationally-recognized rating agency.

“Sale Lease-Back Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of the Borrower of any
property which has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person with the intention of taking back a lease of such
property.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SEC Reports” means the annual, regular, periodic and special reports that the
Borrower has filed with the SEC under Section 13 or 15(d) of the Exchange Act.

“Securities Act” means the Securities Act of 1933.

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the PCAOB.

“Securitization” means the securitization by the Borrower or any Subsidiary of
accounts receivable or other assets.

“Securitization Subsidiary” means a wholly-owned Subsidiary of the Borrower
created solely for purposes of effectuating a Securitization, the activities and
assets of which are limited solely to such purpose and assets, and the
Organization Documents of which contain customary bankruptcy-remote provisions.

“Series” or “Series of Debt Securities” means any series of bonds, debentures,
notes or other debt instruments of the Borrower created pursuant to Section 2.2
of the Reference Indenture.

“Significant Subsidiary” means, at any time, any Designated Borrower or any
other Subsidiary that satisfies the criteria for a “significant subsidiary” as
defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act, as such Regulation is in effect on the date hereof. Such
determination shall be made in relationship to the Borrower and its Subsidiaries
on a consolidated basis as of the end of the most recently completed fiscal year
on an annual basis at the time that the annual financial statements for the
Borrower and its Subsidiaries are delivered pursuant to Section 6.01(a).

“Singapore Dollars” means the lawful currency of Singapore.

 

19



--------------------------------------------------------------------------------

“Specified Indebtedness” has the meaning specified in Section 8.01(e).

“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any similar master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Tranche 1 Percentage of the total Swingline Exposure at
such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.14.

 

20



--------------------------------------------------------------------------------

“Swiss Francs” means the lawful currency of Switzerland.

“Syndication Agents” means Citibank N.A. and Deutsche Bank AG New York Branch.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so- called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of real property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $250,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of each Lender.

“Tranche 1 Commitment” means, as to any Tranche 1 Lender, the obligation of such
Tranche 1 Lender, if any, to make Tranche 1 Loans and participate in Swingline
Loans and Letters of Credit in an aggregate principal amount and/or face amount
not to exceed the amount set forth under the heading “Tranche 1 Commitment”
opposite such Tranche 1 Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Tranche 1 Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms and conditions
hereof. The aggregate original amount of the Tranche 1 Commitments is
$2,045,000,000.

“Tranche 1 Committed Loan” has the meaning specified in Section 2.01.

“Tranche 1 Lender” means each Lender that holds a Tranche 1 Commitment or has a
Tranche 1 Loan.

“Tranche 1 Loan” means any Loan made in respect of a Tranche 1 Commitment.

“Tranche 1 Percentage” means with respect to any Tranche 1 Lender at any time,
the percentage (carried out to the ninth decimal place) of the aggregate Tranche
1 Commitments represented by such Tranche 1 Lender’s Tranche 1 Commitment at
such time; provided that in the case of Section 2.16 when a Defaulting Lender
shall exist, “Tranche 1 Percentage” shall mean the percentage of the total
Tranche 1 Commitments (disregarding any Defaulting Lender’s Tranche 1
Commitment) represented by such Tranche 1 Lender’s Tranche 1 Commitment. If the
commitment of each Lender to make Tranche 1 Loans has been terminated pursuant
to Section 8.02 or if the Tranche 1 Commitments have expired, then the Tranche 1
Percentage of each Tranche 1 Lender shall be determined based on the Tranche 1
Percentage of such Tranche 1

 

21



--------------------------------------------------------------------------------

Lender most recently in effect, giving effect to any subsequent assignments. The
initial Tranche 1 Percentage of each Tranche 1 Lender is set forth opposite the
name of such Tranche 1 Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Tranche 1 Lender becomes a party hereto, as
applicable.

“Tranche 2 Commitment” means, as to any Tranche 2 Lender, the obligation of such
Tranche 2 Lender, if any, to make Tranche 2 Loans in an aggregate principal
amount not to exceed the amount set forth under the heading “Tranche 2
Commitment” opposite such Tranche 2 Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Tranche 2 Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms and
conditions hereof. The aggregate original amount of the Tranche 2 Commitments is
$955,000,000.

“Tranche 2 Committed Loan” has the meaning specified in Section 2.01.

“Tranche 2 Lender” means each Lender that holds a Tranche 2 Commitment or has a
Tranche 2 Loan.

“Tranche 2 Loan” means any Loan made in respect of a Tranche 2 Commitment.

“Tranche 2 Percentage” means with respect to any Tranche 2 Lender at any time,
the percentage (carried out to the ninth decimal place) of the aggregate Tranche
2 Commitments represented by such Tranche 2 Lender’s Tranche 2 Commitment at
such time; provided that in the case of Section 2.16 when a Defaulting Lender
shall exist, “Tranche 2 Percentage” shall mean the percentage of the total
Tranche 2 Commitments (disregarding any Defaulting Lender’s Tranche 2
Commitment) represented by such Tranche 2 Lender’s Tranche 2 Commitment. If the
commitment of each Lender to make Tranche 2 Loans has been terminated pursuant
to Section 8.02 or if the Tranche 2 Commitments have expired, then the Tranche 2
Percentage of each Tranche 2 Lender shall be determined based on the Tranche 2
Percentage of such Tranche 2 Lender most recently in effect, giving effect to
any subsequent assignments. The initial Tranche 2 Percentage of each Tranche 2
Lender is set forth opposite the name of such Tranche 2 Lender on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Tranche 2 Lender
becomes a party hereto, as applicable.

“Type” means, with respect to a Committed Loan, its character as an ABR Loan or
a Eurocurrency Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Sections 412 and 430 of the Code for the
applicable plan year.

“United States” and “U.S.” mean the United States of America.

“U.S. Dollar” and “$” mean lawful money of the United States.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

22



--------------------------------------------------------------------------------

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The word “or” shall not be exclusive.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof’ and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein
(provided that all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein).

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and

 

23



--------------------------------------------------------------------------------

the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 (revised December 2003)
Consolidation of Variable Interest Entities as if such variable interest entity
were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein,
(i) each Tranche 1 Lender severally agrees to make loans (each such loan, a
“Tranche 1 Committed Loan”) in Agreed Currencies to the Borrower or a Designated
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Tranche 1 Commitment; provided, however, that after giving effect to
any Borrowing, (x) the Dollar Amount of the aggregate Outstanding Amounts of the
Tranche 1 Lenders shall not exceed the total Tranche 1 Commitments, and (y) the
Dollar Amount of the Outstanding Amount with respect to the Tranche 1 Loans of
any Tranche 1 Lender shall not exceed such Lender’s Tranche 1 Commitment and
(ii) each Tranche 2 Lender severally agrees to make loans (each such loan, a
“Tranche 2 Committed Loan” and, together with the Tranche 1 Committed Loans, the
“Committed Loans”) in U.S. Dollars, Euro and/or Pounds Sterling to the Borrower
or a Designated Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Tranche 2 Commitment; provided, however,
that after giving effect to any Borrowing, (x) the Dollar Amount of the
aggregate Outstanding Amounts of the Tranche 2 Lenders shall not exceed the
total Tranche 2 Commitments, (y) the Dollar Amount of the Outstanding Amount
with respect to the Tranche 2 Loans of any Tranche 2 Lender shall not exceed
such Lender’s Tranche 2 Commitment and (z) the Tranche 2 Lenders shall only be
obligated to make Tranche 2 Committed Loans denominated in (A) U.S. Dollars,
(B) Euro

 

24



--------------------------------------------------------------------------------

and/or (C) Pounds Sterling. Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrower or a Designated
Borrower may borrow under this Section 2.01, prepay under Section 2.03, and
reborrow under this Section 2.01. Committed Loans may be ABR Loans or
Eurocurrency Rate Loans, as further provided herein; provided that ABR Loans
shall only be made in U.S. Dollars. Each Lender may, at its option, make any
Committed Loan available to the Borrower or a Designated Borrower by causing any
foreign or domestic branch or Affiliate of such Lender to make such Committed
Loan; provided that, any exercise of such option shall not affect the obligation
of the Borrower or such Designated Borrower to repay such Committed Loan in
accordance with the terms and subject to the conditions of this Agreement, and
such Affiliate shall be treated as a Lender for purposes of this Agreement.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s or a Designated Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone in the case of Loans denominated in U.S.
Dollars. Each such notice must be received by the Administrative Agent not later
than 12:00 noon Local Time (i) three Business Days prior to the requested date
of any Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in U.S. Dollars or of any conversion of Eurocurrency Rate Loans
denominated in U.S. Dollars to ABR Loans, (ii) three Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in a Foreign Currency, and (iii) on the requested date of any
Borrowing of ABR Loans; provided, however, that if the Borrower or such
Designated Borrower wishes to request Eurocurrency Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Administrative Agent not later than 12:00 noon Local Time four Business Days
prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
the Class of Loans so requested of such request and determine whether the
requested Interest Period is available to all of them. Not later than 12:00 noon
Local Time, three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
or the applicable Designated Borrower (which notice may be by telephone) whether
or not the requested Interest Period has been consented to by all the Lenders of
such Class. Each telephonic notice by the Borrower or a Designated Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower or such Designated Borrower.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in U.S. Dollars shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof, or if the remaining amount
available under the Commitments of a Class is less than $5,000,000, in multiples
of $1,000,000. Each Borrowing or continuation of Eurocurrency Rate Loans
denominated in a Foreign Currency shall be in a principal amount of the smallest
amount of such Foreign Currency that has an Equivalent Amount in excess of
$5,000,000 or a whole multiple of the smallest amount of such Foreign Currency
that has an Equivalent Amount in excess of $1,000,000 or, if the remaining
amount available under the Commitments of a Class is less than such minimum
amount, in a whole multiple of the smallest amount of such Foreign Currency

 

25



--------------------------------------------------------------------------------

that has an Equivalent Amount in excess of $1,000,000. Each Borrowing of or
conversion to ABR Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof, or if the remaining amount available
under the Commitments of a Class is less than $5,000,000, in multiples of
$1,000,000. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower or the applicable Designated Borrower is
requesting a Borrowing, a conversion of Committed Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Class and Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period and the Agreed Currency with
respect thereto. If the Borrower or the applicable Designated Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
or such Designated Borrower fails to give a timely notice requesting a
conversion or continuation, then (i) in the case of a Borrowing denominated in
U.S. Dollars, the applicable Committed Loans shall be made as, or converted to,
ABR Loans and (ii) in the case of a Borrowing denominated in a Foreign Currency,
such Borrowing shall be made as a Eurocurrency Rate Loan in the same Agreed
Currency with an Interest Period of one month. Any such automatic conversion to
ABR Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
or a Designated Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Tranche 1 Lender or Tranche 2 Lender, as the case may be,
of the amount of its Tranche 1 Percentage or Tranche 2 Percentage, as
applicable, of the applicable Tranche 1 Committed Loans or Tranche 2 Committed
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower or the applicable Designated Borrower, the Administrative Agent
shall notify each Tranche 1 Lender or Tranche 2 Lender, as the case may be, of
the details of any automatic conversion to ABR Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 2:00 p.m. Local Time
on the Business Day specified in the applicable Committed Loan Notice; provided
that Swingline Loans shall be made as provided in Section 2.14. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Borrowing, Section 4.01), the Administrative Agent
shall make all funds so received available to the Borrower or the applicable
Designated Borrower, as applicable, in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower or such
Designated Borrower, as applicable, on the books of the Administrative Agent
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower or such Designated Borrower; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.15(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During

 

26



--------------------------------------------------------------------------------

the existence of a Default, no Loans denominated in U.S. Dollars may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower or the
applicable Designated Borrower, as applicable, and the Lenders of the interest
rate applicable to any Interest Period for Eurocurrency Rate Loans upon
determination of such interest rate. At any time that ABR Loans are outstanding,
the Administrative Agent shall notify the Borrower or the applicable Designated
Borrower, as applicable, and the Lenders of any change in the Prime Rate used in
determining the ABR promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Committed Loans
from one Type to the other, and all continuations of Committed Loans as the same
Type, there shall not be more than ten Interest Periods in effect with respect
to Committed Loans.

(f) This Section 2.02 shall not apply to Borrowings of Swingline Loans, which
may not be converted or continued.

2.03 Prepayments.

(a) The Borrower or a Designated Borrower may, upon notice to the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline
Lender), at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 12:00 noon Pacific Time
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (B) on the date of prepayment of ABR Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in U.S. Dollars shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof;
(iii) any prepayment of Eurocurrency Rate Loans denominated in a Foreign
Currency shall be in a principal amount of not less than the smallest amount of
such Foreign Currency that has an Equivalent Amount in excess of $5,000,000 and
in an whole multiple of the smallest amount of such Foreign Currency that has an
Equivalent Amount in excess of $1,000,000; and (iv) any prepayment of ABR Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower or a Designated Borrower,
the Borrower or such Designated Borrower, as applicable, shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of the Total
Outstandings (calculated, with respect to Loans and LC Exposure denominated in
Foreign Currencies, as of the most recent

 

27



--------------------------------------------------------------------------------

Computation Date with respect to each such Loans and LC Exposure) exceeds the
Aggregate Commitments, (ii) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of the
aggregate Outstanding Amounts of the Lenders in respect of any Class of
Commitments (calculated, with respect to Loans and LC Exposure (in the case of
the Tranche 1 Commitments) denominated in Foreign Currencies, as of the most
recent Computation Date with respect to each such Loans and LC Exposure (in the
case of the Tranche 1 Commitments)) exceeds the total Commitments in respect of
such Class, (iii) solely as a result of fluctuations in currency exchange rates,
the aggregate principal Dollar Amount of the Total Outstandings (so calculated),
as of the most recent Computation Date, exceeds one hundred five percent
(105%) of the Aggregate Commitments or (iv) solely as a result of fluctuations
in currency exchange rates, the aggregate principal Dollar Amount of the
aggregate Outstanding Amounts of the Lenders in respect of any Class of
Commitments (so calculated), as of the most recent Computation Date, exceeds one
hundred five percent (105%) of the total Commitments in respect of such Class,
the Borrower and/or the Designated Borrowers shall immediately repay Borrowings
or cash collateralize LC Exposure in accordance with the procedures set forth in
Section 2.15(j) in an aggregate principal amount sufficient to cause (x) the
Dollar Amount of the Total Outstandings (so calculated) to be less than or equal
to the Aggregate Commitments or (y) the Dollar Amount of the aggregate
Outstanding Amounts of the Lenders in respect of the applicable Class of
Commitments (so calculated) to be less than or equal to the total Commitments in
respect of such Class.

2.04 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 noon
Pacific Time five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall
not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Dollar Amount of the
Total Outstandings would exceed the Aggregate Commitments. The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Aggregate Commitments. Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender according to its
Applicable Percentage. All interest and fees accrued until the effective date of
any termination of the Aggregate Commitments shall be paid on the effective date
of such termination. Each reduction of the Aggregate Commitments shall be made
ratably among the Classes in accordance with the percentage which the aggregate
amount of Commitments of each Class then constitutes of the Aggregate
Commitments then in effect and modified by the Administrative Agent to account
for rounding adjustments. Each reduction of the Aggregate Commitments of any
Class shall be made ratably among the Lenders within such Class in accordance
with their respective Commitments in respect of such Class.

2.05 Repayment of Loans. Each of the Borrower and the Designated Borrowers shall
repay to the Lenders on the Maturity Date the aggregate principal amount of
Committed Loans outstanding to it on such date. Each of the Borrower and the
Designated Borrowers shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan made to it on the earlier of (i) the
Maturity Date and (ii) the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline

 

28



--------------------------------------------------------------------------------

Loan is made; provided that on each date that a Borrowing is made, the Borrower
or the applicable Designated Borrower, as applicable, shall repay all Swingline
Loans made to it then outstanding.

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each ABR Loan (including each
Swingline Loan) shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the ABR plus the
Applicable Rate.

(b) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(i) If any amount (other than principal of any Loan) payable by the Borrower or
a Designated Borrower under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(ii) While any Event of Default exists, each of the Borrower and the Designated
Borrowers shall pay interest on the principal amount of all outstanding
Obligations owing by it hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.07 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Rate times the
actual daily amount by which the Aggregate Commitments exceed the Total
Outstandings provided, that in calculating the Total Outstandings for this
purpose, the aggregate principal amount of Swingline Loans then outstanding
shall be deemed to be zero. The Commitment Fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in

 

29



--------------------------------------------------------------------------------

Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and ending on the last day
of the Availability Period. The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Tranche 1 Lender, a participation fee with respect
to such Tranche 1 Lender’s participations in Letters of Credit, which shall
accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurocurrency Rate Loans on the average daily Dollar Amount of such
Tranche 1 Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date on which (x) such Tranche 1 Lender’s
Tranche 1 Commitment terminates and (y) the date on which such Tranche 1 Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank, a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and such Issuing Bank on the average daily Dollar Amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of (A) the date of termination of the Tranche 1 Commitments
and (B) the date on which there ceases to be any LC Exposure in respect of such
Issuing Bank, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on such day, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Tranche 1 Commitments terminate and any such fees accruing after the date on
which the Tranche 1 Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) Other Fees. The Borrower agrees to pay to the Administrative Agent the fees
in the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(i) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(d) Fees Generally. All fees payable hereunder shall be paid on the dates due,
in U.S. Dollars, in immediately available funds, to the Administrative Agent (or
to an Issuing Bank, in the case of fees payable to it) for distribution, in the
case of Commitment Fees and participation fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

2.08 Computation of Interest and Fees.

 

30



--------------------------------------------------------------------------------

(a) All computations of interest for ABR Loans when the ABR is determined by
reference to the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed (including the first day but
excluding the last day). All computations of interest for Borrowings denominated
in Pounds Sterling shall be computed on the basis of a year of three hundred
sixty-five (365) days, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (including the first day but excluding the last day)
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is repaid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. Any change in the interest
rate on a Loan resulting from a change in the ABR shall become effective as of
the opening of business on the day on which such change becomes effective. The
Administrative Agent shall promptly notify the Borrower or the applicable
Designated Borrower, as applicable, and the relevant Lenders of the effective
date and the amount of each such change in interest rate.

(b) If any Reference Bank’s Commitment shall terminate (otherwise than on
termination of all the Commitments), or its Loans shall be assigned for any
reason whatsoever, such Reference Bank shall thereupon cease to be a Reference
Bank, and if, as a result of the foregoing, there shall only be two Reference
Bank remaining, then the Administrative Agent (subject to the prior written
consent of the Borrower) shall, by notice to the Borrower and the Lenders,
designate another Lender as a Reference Bank so that there shall at all times be
at least three Reference Banks.

(c) Each Reference Bank shall use its best efforts to furnish quotations of
rates to the Administrative Agent as contemplated hereby. If any of the
Reference Banks shall be unable or otherwise fails to supply such rates to the
Administrative Agent upon its request, the rate of interest shall be determined
on the basis of the quotations of the remaining Reference Banks.

2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower or a
Designated Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of any of the Borrower and the Designated Borrowers hereunder to
pay any amount owing by it with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, each of the Borrower and the Designated Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse

 

31



--------------------------------------------------------------------------------

thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower or a Designated Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by each of the Borrower and the Designated Borrowers hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, (x) in the case of payments denominated in U.S.
Dollars, at the Administrative Agent’s Office and in immediately available funds
not later than 2:00 p.m. Local Time on the date specified herein and (y) in the
case of payments denominated in a Foreign Currency, its Foreign Currency Payment
Office for such Foreign Currency; provided that any payments to be made directly
to each Issuing Bank or the Swingline Lender as expressly provided herein shall
be made directly to the Persons entitled thereto. The Administrative Agent will
promptly distribute to each Lender its Tranche 1 Percentage (or other applicable
share as provided herein, including, in the case of prepayments of and interest
on commitments, if the outstanding Committed Loans are not ratable in proportion
to the Tranche 1 Percentages, to each Lender ratable based on the amount owed to
it) with respect to payments received in respect of the Tranche 1 Commitments
and its Tranche 2 Percentage (or other applicable share as provided herein,
including, in the case of prepayments of and interest on commitments, if the
outstanding Committed Loans are not ratable in proportion to the Tranche 2
Percentages, to each Lender ratable based on the amount owed to it) with respect
to payments received in respect of the Tranche 2 Commitments of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. Local Time shall
be deemed received on the next Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower or a
Designated Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be. All
payments hereunder of principal or interest in respect of any Loan or LC
Disbursement shall, except as otherwise expressly provided herein, be made in
the currency of such Loan or LC Disbursement, and all other payments hereunder
and under each other Loan Document shall be made in U.S. Dollars.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Borrowing or LC Disbursement in any Foreign Currency, currency control or
exchange regulations are imposed in the country which issues such Foreign
Currency with the result that such Foreign Currency no longer exists or the
Borrower or the applicable Designated Borrower, as the case may be, is not able
to make payment to the Administrative Agent for the account of the Lenders in
such Foreign Currency, then all payments to be made by the Borrower or such
Designated Borrower hereunder in such Foreign Currency shall instead be made
when due in a currency that replaced such Foreign Currency or, if no such
replacement currency exists, in U.S. Dollars in an amount equal to the Dollar
Amount (as of the date of repayment) of such payment due, it being the intention
of the parties hereto that the Borrower or such Designated Borrower takes all
risks of the imposition of any such currency control or exchange regulations.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any

 

32



--------------------------------------------------------------------------------

Borrowing of Eurocurrency Rate Loans (or, in the case of any Borrowing of ABR
Loans, prior to 2:00 p.m., Local Time on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 (or, in the
case of a Borrowing of ABR Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower or the applicable
Designated Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower or the
applicable Designated Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower or such Designated Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the rate determined by the Administrative
Agent in accordance with banking industry rules and conventions on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower or such Designated Borrower,
the interest rate applicable to the applicable Loan or, if such payment is in
U.S. Dollars, ABR Loans. If the Borrower or such Designated Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower or such Designated Borrower the amount of such interest paid by it for
such period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Borrowing. Any payment by the Borrower or a
Designated Borrower shall be without prejudice to any claim the Borrower or such
Designated Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(c) Payments by Borrower or any Designated Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower or the applicable Designated Borrower, as applicable, prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower or such Designated Borrower will not
make such payment, the Administrative Agent may assume that the Borrower or such
Designated Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders the amount
due. In such event, if the Borrower or such Designated Borrower has not in fact
made such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules and conventions on interbank compensation. Any
payment by any Lender pursuant to this clause (i) shall be without prejudice to
any claim such Lender or the Administrative Agent may have against the Borrower
or the applicable Designated Borrower, as applicable, for having failed to make
such payment to the Administrative Agent.

 

33



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender, the Borrower or any
Designated Borrower with respect to any amount owing under this subsection
(b) shall be conclusive, absent manifest error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower or the applicable Designated Borrower, as
applicable, by the Administrative Agent because the conditions to the applicable
Borrowings set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender within one Business Day,
without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan or
to make any payment under Section 11.04(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Committed Loan, to purchase its participation or to make its payment
under Section 11.04(c).

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a proportion of the aggregate amount of such Committed
Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and participations in LC Disbursements and
Swingline Loans, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and participations in LC Disbursements and
Swingline Loans and other amounts owing them, provided that: (i) if any such
participations or subparticipations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section shall not be construed to apply to (x) any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Committed Loans or participations in LC
Disbursements and Swingline Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply). The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation

 

34



--------------------------------------------------------------------------------

pursuant to the foregoing arrangements may exercise against each the Borrower
and the Designated Borrowers rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower or such Designated Borrower in the amount of such participation.

2.12 Extension of Maturity Date.

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 Business Days
and not later than 35 Business Days prior to each anniversary of the Closing
Date (each a “Relevant Anniversary Date”), request that each Lender extend such
Lender’s Maturity Date for an additional year from the Maturity Date then in
effect hereunder (the “Existing Maturity Date”).

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not earlier than
30 Business Days prior to the Relevant Anniversary Date and not later than the
date (the “Notice Date”) that is 20 Business Days prior to the Relevant
Anniversary Date, advise the Administrative Agent whether or not such Lender
agrees to such extension (and each Lender that determines not to so extend its
Maturity Date (a “Non-Extending Lender”) shall notify the Administrative Agent
of such fact promptly after such determination (but in any event no later than
the Notice Date) and any Lender that does not so advise the Administrative Agent
on or before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree. Following any extension, the LC Exposure shall continue to
be held ratably among the Tranche 1 Lenders, but on the Maturity Date applicable
to the Committed Loans of any Non-Extending Lender, the LC Exposure of such
Non-Extending Lender shall be ratably reallocated, to the extent of the unused
Tranche 1 Commitments of the extending Tranche 1 Lenders, to such extending
Tranche 1 Lenders (without regard to whether the conditions set forth in
Section 4.02 can then be satisfied) and the Borrower and the applicable
Designated Borrowers shall cash collateralize the balance of such LC Exposure in
accordance with Section 2.15(j).

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date 15 Business Days prior to the Relevant Anniversary Date (or, if such date
is not a Business Day, on the immediately preceding Business Day).

(d) Additional Commitment Lenders. The Borrower shall have the right on or
before the Relevant Anniversary Date to replace each Non-Extending Lender with,
and add as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) as provided in
Section 11.13, each of which Additional Commitment Lenders shall have entered
into an Assignment and Assumption pursuant to which such Additional Commitment
Lender shall, effective as of the Relevant Anniversary Date, undertake a
Commitment within a Class of such Non-Extending Lender (and, if any such
Additional Commitment Lender is already a Lender, its Commitment within such
Class of such Non-Extending Lender shall be in addition to such Lender’s
Commitment hereunder on such date).

 

35



--------------------------------------------------------------------------------

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Maturity Date and the
additional Commitments of the Additional Commitment Lenders shall be more than
50% of the aggregate amount of the Commitments in effect immediately prior to
the Relevant Anniversary Date, then, effective as of the Relevant Anniversary
Date, the Maturity Date of each Extending Lender and of each Additional
Commitment Lender shall be extended to the date falling 364 days after the
Existing Maturity Date (except that, if such date is not a Business Day, such
Maturity Date as so extended shall be the immediately preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective with respect to any Lender unless: (i) no Default shall have occurred
and be continuing on the date of such extension and after giving effect thereto;
(ii) the representations and warranties contained in this Agreement that are
qualified by materiality shall be true and correct on and as of the date of such
extension and after giving effect thereto, and such representations and
warranties that are not qualified by materiality shall be true and correct in
all material respects on and as of the date of such extension and after giving
effect thereto, in each case as though made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, true and correct in all material respects as of such specific
date (provided, that such materiality qualifier shall not be applicable to any
representation or warranty that already is qualified or modified by materiality
in the text thereof) and, for purposes of this Section 2.12, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements delivered pursuant to clauses
(a) and (b), respectively, of Section 6.01); and (iii) on the Relevant
Anniversary Date of each Non-Extending Lender that has not been replaced as
provided in Section 2.12(d), each of the Borrower and the Designated Borrowers
shall prepay any Committed Loans outstanding to it on such date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep such outstanding Committed Loans ratable with any revised Applicable
Percentages of the respective Lenders effective as of such date.

(g) Conflicting Provisions. This Section 2.12 shall supersede any provisions in
Section 2.11 or 11.01 to the contrary.

2.13 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request an increase in the Tranche 1 Commitments and/or the
Tranche 2 Commitments by an aggregate amount (for all such requests) not
exceeding $1,000,000,000; provided that (i) any such request for an increase
shall be in a minimum amount of $50,000,000, and (ii) the Borrower may make a
maximum of five such requests. At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).

 

36



--------------------------------------------------------------------------------

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Tranche 1 Percentage and/or Tranche 2 Percentage of such requested increase.
Any Lender not responding within such time period shall be deemed to have
declined to increase its Commitment.

(c) Notification by Administrative Agent: Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent (which approval shall
not be unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

(d) Increase Effective Date and Allocations. If the Tranche 1 Commitments and/or
the Tranche 2 Commitments are increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase among the
Lenders of such Class. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
dated as of the Increase Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such increase and
(ii) certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents that are qualified by materiality shall be true and correct on and as
of the Increase Effective Date, and such representations and warranties that are
not qualified by materiality shall be true and correct in all material respects
on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (provided, that such materiality qualifier shall not be applicable to any
representation or warranty that already is qualified or modified by materiality
in the text thereof), and except that for purposes of this Section 2.13, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements delivered
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default exists. The Borrower and the Designated Borrowers shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.11 or 11.01 to the contrary.

2.14 Swingline Loans.

 

37



--------------------------------------------------------------------------------

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower or a Designated Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $100,000,000 or (ii) the sum of the
Outstanding Amounts in respect of all Tranche 1 Commitments exceeding the
aggregate amount of the Tranche 1 Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Each Swingline Loan shall be in an amount that is a
whole multiple of $1,000,000 and not less than $10,000,000. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower or
a Designated Borrower may borrow, prepay and reborrow Swingline Loans. Swingline
Loans shall be denominated in U.S. Dollars.

(b) To request a Swingline Loan, the Borrower or a Designated Borrower shall
notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 2:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower or a Designated Borrower.
The Swingline Lender shall make each Swingline Loan available to the Borrower or
a Designated Borrower by means of a credit to the general deposit account of the
Borrower or such Designated Borrower, as applicable, with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.15(e), by remittance to the applicable
Issuing Bank) by 5:00 p.m., New York City time, on the requested date of such
Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Tranche 1 Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Tranche 1 Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Tranche 1 Lender, specifying in such notice such Tranche 1
Lender’s Tranche 1 Percentage of such Swingline Loan or Loans. Each Tranche 1
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Tranche 1 Percentage of such Swingline Loan or
Loans. Each Tranche 1 Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Tranche 1 Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Tranche 1 Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.10 with respect to Loans made by such Tranche 1 Lender (and
Section 2.10 shall apply, mutatis mutandis, to the payment obligations of the
Tranche 1 Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Tranche 1 Lenders. The
Administrative Agent shall notify the Borrower and any applicable Designated
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be

 

38



--------------------------------------------------------------------------------

made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower or a Designated Borrower (or
other party on behalf of the Borrower or a Designated Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent, and any such amounts so received by the Administrative Agent shall be
promptly remitted by the Administrative Agent to the Tranche 1 Lenders that have
made their payments pursuant to this paragraph and to the Swingline Lender, as
applicable; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower or an applicable
Designated Borrower, as applicable, for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower or any Designated Borrower of any default in the payment thereof.

(d) The Swingline Lender shall not be required to make any Swingline Loan after
the Maturity Date as applicable to its Committed Loans, and any Swingline Loans
outstanding on the Maturity Date of the Committed Loans of any Tranche 1 Lender
shall be prepaid on such date.

(e) Replacement of the Swingline Lender. The Swingline Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Swingline Lender and the successor Swingline Lender or in accordance
with Section 11.13. The Administrative Agent shall notify the Tranche 1 Lenders
of any such replacement of the Swingline Lender. At the time any such
replacement shall become effective, the Borrower and each applicable Designated
Borrower shall repay all outstanding Swingline Loans in accordance with
Section 2.05. From and after the effective date of any such replacement, (i) the
successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement with respect to the Swingline
Loans to be made thereafter and (ii) references herein to the term “Swingline
Lender” shall be deemed to refer to such successor or to any previous Swingline
Lender, or to such successor and all previous Swingline Lenders, as the context
shall require. After the replacement of the Swingline Lender hereunder, the
replaced Swingline Lender shall remain a party hereto and shall continue to have
all the rights and obligations of the Swingline Lender under this Agreement with
respect to Swingline Loans made by it prior to such replacement, but shall not
be required to make any new Swingline Loans.

2.15 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
or a Designated Borrower may request the issuance of Letters of Credit
denominated in Agreed Currencies as the applicant thereof for the support of its
or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower or a Designated Borrower to, or entered into by the Borrower or a
Designated Borrower with, the applicable Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

39



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower or a Designated
Borrower shall hand deliver or telecopy (or transmit by electronic communication
, if arrangements for doing so have been approved by the applicable Issuing
Bank) to such Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension, but in any
event no less than three Business Days) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the Agreed Currency applicable thereto, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the Borrower or the applicable Designated
Borrower shall also submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower or the
applicable Designated Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, subject
to Sections 2.03(b) and 2.17, (i) the Dollar Amount of the LC Exposure shall not
exceed $300,000,000 and (ii) the Dollar Amount of the sum of the Outstanding
Amounts in respect of all Tranche 1 Commitments shall not exceed the aggregate
amount of the Tranche 1 Commitments.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date of the
Committed Loans of such Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Tranche 1 Lenders, such
Issuing Bank hereby grants to each Tranche 1 Lender, and each Tranche 1 Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Tranche 1 Lender’s Tranche 1 Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Tranche 1 Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Tranche 1 Lender’s Tranche 1 Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower or the applicable Designated Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower or such Designated Borrower for any reason. Each
Tranche 1 Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Tranche

 

40



--------------------------------------------------------------------------------

1 Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower or the applicable Designated Borrower, as
applicable, shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement in the applicable Agreed Currency
not later than 12:00 noon, Local Time, on the Business Day immediately following
the day that the Borrower or such Designated Borrower, as applicable, receives
such notice; provided that if such LC Disbursement is denominated in U.S.
Dollars and is not less than $100,000, the Borrower or the applicable Designated
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.02(b) or 2.14 that such payment be financed with a
Borrowing of ABR Loans or a Swingline Loan in the Dollar Amount of such LC
Disbursement and, to the extent so financed, the Borrower’s or such Designated
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Borrowing of ABR Loans or a Swingline Loan. If the Borrower or the
applicable Designated Borrower fails to make such payment when due, the
Administrative Agent shall notify each Tranche 1 Lender of the applicable LC
Disbursement, the payment then due from the Borrower or such Designated Borrower
in respect thereof and such Tranche 1 Lender’s Tranche 1 Percentage thereof.
Promptly following receipt of such notice, each Tranche 1 Lender shall pay to
the Administrative Agent its Tranche 1 Percentage of the payment then due from
the Borrower or the applicable Designated Borrower, in the same manner as
provided in Section 2.02(b) with respect to Tranche 1 Loans made by such Tranche
1 Lender (and Section 2.10 shall apply, mutatis mutandis, to the payment
obligations of the Tranche 1 Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Tranche 1 Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower or a Designated Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Tranche 1 Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Tranche 1 Lenders and such Issuing Bank, as applicable. Any payment made by a
Tranche 1 Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Loans or a Swingline Loan as
contemplated above) shall not constitute a Tranche 1 Loan and shall not relieve
the Borrower or the applicable Designated Borrower of its obligation to
reimburse such LC Disbursement. If the Borrower’s or the applicable Designated
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject a Credit Party to any stamp duty, ad valorem
charge or similar tax that would not be payable if such reimbursement were made
or required to be made in U.S. Dollars, the Borrower or such Designated Borrower
shall, at its option, either (x) pay the amount of any such tax requested by
such Credit Party or (y) reimburse each LC Disbursement made in such Foreign
Currency in U.S. Dollars, in an amount equal to the Dollar Amount of such LC
Disbursement on the date such LC Disbursement is made.

(f) Obligations Absolute. The Borrower’s and each applicable Designated
Borrower’s obligations to reimburse LC Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement,

 

41



--------------------------------------------------------------------------------

or any term or provision therein, (ii) any draft or other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by an Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s or such Designated Borrower’s obligations
hereunder. Neither the Administrative Agent, the Tranche 1 Lenders nor any
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse an Issuing Bank from liability to the Borrower
or the applicable Designated Borrower, as applicable, to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower and each
Designated Borrower to the extent permitted by applicable law) suffered by the
Borrower or any Designated Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent, the Borrower or the applicable Designated Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower or such Designated Borrower, as applicable, of its obligation to
reimburse such Issuing Bank and the Tranche 1 Lenders with respect to any such
LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower or the applicable Designated Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower or such
Designated Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Loans (or, if such LC Disbursement

 

42



--------------------------------------------------------------------------------

is denominated in a Foreign Currency, the rate determined by the Administrative
Agent in accordance with banking industry rules and conventions on interbank
compensation for such Foreign Currency plus the then effective Applicable Rate
with respect to Eurocurrency Rate Loans); provided that if the Borrower or such
Designated Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.06(b) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest accrued on and after the date of payment by any
Tranche 1 Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Tranche 1 Lender to the extent of
such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank or in accordance with Section 11.13.
The Administrative Agent shall notify the Tranche 1 Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrower and each applicable Designated Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.07(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower or a Designated Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Tranche 1 Loans has been accelerated, Tranche 1 Lenders with
LC Exposure representing greater than 50% of the total LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower or such
Designated Borrower shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Tranche 1
Lenders, an amount in cash or provide a “back-to-back” letter of credit or
alternative collateral as the Administrative Agent may approve in its sole
discretion in good faith, equal to the LC Exposure owing by it as of such date
plus any accrued and unpaid interest thereon; provided that the obligation of
the Borrower or any Designated Borrower to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower or such Designated Borrower
described in Section 8.01(f). Such deposit shall be held by the Administrative
Agent as collateral so long as any LC Exposure exists hereunder for the payment
and performance of the obligations of the Borrower or such Designated Borrower,
as applicable, under this Agreement. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s or the applicable Designated
Borrower’s risk and expense, such deposits shall not bear interest.

 

43



--------------------------------------------------------------------------------

Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower or the applicable
Designated Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Tranche 1 Lenders with
LC Exposure representing greater than 50% of the total LC Exposure), be applied
to satisfy other obligations of the Borrower or each Designated Borrower, as
applicable, under this Agreement; provided, however, that if prior to the
acceleration of the maturity of the Loans the LC Exposure shall cease to exist,
moneys in such account shall be returned to the Borrower and the applicable
Designated Borrowers as provided below. If the Borrower or a Designated Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower or such applicable Designated
Borrower, as applicable, within three Business Days after the earlier of (a) all
Events of Default having been cured or waived or (b) the LC Exposure ceasing to
exist.

2.16 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.07(a);

(b) the Commitment and Outstanding Amount of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.01); provided, that this clause (b) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
affected thereby;

(c) with respect to any Tranche 1 Lender becoming a Defaulting Lender, if any
Swingline Exposure or LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Tranche 1 Percentages but only to the extent that (x) the sum
of all non-Defaulting Lenders’ Outstanding Amounts under such Tranche 1
Commitments plus such Defaulting Lender’s Swingline Exposure and LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Tranche 1 Commitments
and (y) the conditions set forth in Section 4.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower and the applicable Designated Borrowers
shall within one Business Day following notice by the Administrative Agent,
(x) first, prepay such Swingline Exposure and (y) second, cash collateralize for
the benefit of the Issuing Banks only the obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any

 

44



--------------------------------------------------------------------------------

partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.15(j) for so long as such LC Exposure is
outstanding;

(iii) if the Borrower or a Designated Borrower cash collateralizes any portion
of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the
Borrower or such Designated Borrower shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.07(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.07(a) and Section 2.07(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Tranche 1 Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.07(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Tranche 1 Commitments of the
non-Defaulting Lenders that are Tranche 1 Lenders and/or cash collateral will be
provided by the Borrower and the applicable Designated Borrowers in accordance
with Section 2.16(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders that are Tranche 1 Lenders in a manner consistent with
Section 2.16(c)(i) (and such Defaulting Lender shall not participate therein).

In the event that the Administrative Agent and the Borrower and, with respect to
a Tranche 1 Lender that is a Defaulting Lender, the Swingline Lender and the
Issuing Banks each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and LC Exposure of the relevant Lenders shall be readjusted to reflect
the inclusion of such Lender’s Tranche 1 Commitment (if any) and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Tranche 1 Percentage or Applicable Percentage, as the case may be.

2.17 Determination of Dollar Amounts. The Administrative Agent will determine
the Dollar Amount of:

 

45



--------------------------------------------------------------------------------

(a) each Eurocurrency Rate Loan as of the date two Business Days prior to the
date of such Borrowing or, if applicable, the date of conversion or continuation
of any Borrowing as a Eurocurrency Rate Loan;

(b) the LC Exposure as of the date of each request for the issuance of any
Letter of Credit; and

(c) all outstanding Loans and the LC Exposure on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Borrowing, Letter of Credit or LC
Exposure for which a Dollar Amount is determined on or as of such day.

2.18 Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due from the Borrower or a Designated Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which the Administrative Agent could, in accordance with normal banking
procedures applicable to arm’s length transactions, purchase the specified
currency with such other currency at the Administrative Agent’s main New York
City office on the Business Day immediately preceding that on which final,
non-appealable judgment is given. The obligations of the Borrower or the
applicable Designated Borrower in respect of any sum due to any Credit Party
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Credit Party of any sum adjudged to be so due in such
other currency such Credit Party may in accordance with normal, reasonable
banking procedures purchase the specified currency with such other currency. If
the amount of the specified currency so purchased is less than the sum
originally due to such Credit Party in the specified currency, the Borrower or
the applicable Designated Borrower, as applicable, agrees, to the fullest extent
that it may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Credit Party against such loss, and if the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Credit Party in the specified currency and (b) any amounts shared with
other Lenders as a result of allocations of such excess as a disproportionate
payment to such Lender under Section 2.11, such Credit Party agrees to remit
such excess to the Borrower or such Designated Borrower.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or a Designated Borrower hereunder or under any other
Loan

 

46



--------------------------------------------------------------------------------

Document shall be made free and clear of and without reduction or withholding
for any Taxes, except as required by applicable law, provided that if the
Borrower or such Designated Borrower shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Designated Borrower shall make
such deductions and (iii) the Borrower or such Designated Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by the Borrower or any Designated Borrower. Without
limiting the provisions of subsection (a) above, the Borrower or the applicable
Designated Borrower, as applicable, shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower or any Designated Borrower. The Borrower or
the applicable Designated Borrower shall indemnify the Administrative Agent and
each Lender, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
that neither the Borrower nor any Designated Borrower shall be obligated to make
a payment pursuant to this Section 3.01 in respect of penalties and interest
attributable to or included in any Indemnified Taxes or Other Taxes (and, for
the avoidance of doubt, reasonable expenses arising therefrom or with respect
thereto), if (i) such penalties, interest or expenses are attributable to the
failure of the Administrative Agent or any Lender to pay amounts paid to the
Administrative Agent or any Lender by the Borrower or any Designated Borrower
(for Indemnified Taxes or Other Taxes) to the relevant Governmental Authority
within thirty (30) calendar days after receipt of such payment from the Borrower
or Designated Borrower or (ii) such penalties, interest or expenses are
attributable to the gross negligence or willful misconduct of the Administrative
Agent or any Lender. A certificate as to the amount of such payment or liability
delivered to the Borrower or any Designated Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error. The Borrower
or any Designated Borrower shall have the rights specified in Section 11.13 in
respect of any Lender for whose account the Borrower or such Designated Borrower
makes any payment under this Section 3.01.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Designated Borrower to a
Governmental Authority, the Borrower or such Designated Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent; provided that nothing in this Section 3.01(d) shall
require the Borrower or such Designated Borrower to make available its tax
returns.

 

47



--------------------------------------------------------------------------------

(e) Status of Lenders.

(i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower or a
Designated Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower or such Designated Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such Designated Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or a Designated Borrower, or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower, such Designated Borrower or the
Administrative Agent as will enable the Borrower, such Designated Borrower or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that the Borrower or a Designated
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable: (i) duly completed originals of
Internal Revenue Service Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States is a party, (ii) duly completed
originals of Internal Revenue Service Form W-8ECI, (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit E to the effect that such Foreign Lender is not (A) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed originals of Internal Revenue Service Form W-8BEN or
W-8IMY as appropriate, (iv) to the extent a Foreign Lender is not the beneficial
owner, duly completed originals of Internal Revenue Service Form W-8IMY,
accompanied by the applicable Internal Revenue Service forms from each
beneficial owner, and (v) any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or such Designated Borrower
to determine the withholding or deduction required to be made. Each Lender that
is a “U.S. person” as defined in Section 7701(a)(30) of the Code shall deliver
to the Borrower and Administrative Agent duly complete originals of Internal
Revenue Service Form W-9. Each Lender agrees that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall promptly update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in

 

48



--------------------------------------------------------------------------------

Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower, each Designated
Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender has
determined, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or any
Designated Borrower or with respect to which the Borrower or any Designated
Borrower has paid additional amounts pursuant to this Section, it shall promptly
pay to the Borrower or such Designated Borrower, as applicable, an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or such Designated Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
maybe, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower
or such Designated Borrower, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to it (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower, any Designated
Borrower or any other Person.

(g) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Loan Parties have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 3.01(g) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

3.02 Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, the applicable Agreed Currency in the London interbank market,
then, on

 

49



--------------------------------------------------------------------------------

notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert ABR Loans to Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower and each applicable Designated Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all affected Eurocurrency Rate Loans denominated in U.S. Dollars of such
Lender to it to ABR Loans, and to repay all affected Eurocurrency Rate Loans in
any other Agreed Currency, either on the last day of the Interest Period,
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted. The Borrower shall have the rights in respect of any such
Lender specified in Section 11.13.

3.03 Inability to Determine Rates. If the Required Lenders reasonably determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) deposits in the applicable
currency are not being offered to banks in the London interbank eurocurrency
market for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or (c) the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower, each applicable Designated Borrower
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the applicable currency shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower and any applicable Designated
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in such currency or, failing that, in
the case of any such Loans denominated in U.S. Dollars will be deemed to have
converted such request into a request for a Borrowing of ABR Loans in the amount
specified therein.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e); (ii) subject any Lender to any tax
of any kind whatsoever with respect to this Agreement or any Eurocurrency Rate
Loan made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender); or impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or participation therein; and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining any Eurocurrency Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender

 

50



--------------------------------------------------------------------------------

hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower or the applicable Designated Borrower, as
applicable, will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered;
provided that any such amount or amounts shall not be duplicative of any amounts
to the extent otherwise paid by the Borrower under any other provision of this
Agreement. The Borrower and each applicable Designated Borrower shall have the
rights specified in Section 11.13 in respect of any Lender for whose account the
Borrower or such Designated Borrower makes any payment under this Section 3.04.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Borrower or a Designated Borrower shall
be conclusive absent manifest error. Such Lender shall also certify that it is
generally charging such costs to similarly situated customers of the applicable
Lender under agreements having provisions similar to this Section 3.04 after
consideration of such factors as such Lender then reasonably determines to be
relevant (which determination shall be made in good faith (and not on an
arbitrary or capricious basis). The Borrower or the applicable Designated
Borrower, as applicable, shall pay such Lender the amount shown as due on any
such certificate within 30 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that neither Borrower nor any Designated Borrower shall be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurocurrency Rate Loans. Each of the Borrower and the applicable
Designated Borrowers shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the

 

51



--------------------------------------------------------------------------------

unpaid principal amount of each Eurocurrency Rate Loan made to it equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower or such Designated Borrower shall
have received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, each of the Borrower and the applicable
Designated Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan made to it
other than an ABR Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); (b) any failure by it (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than an ABR Loan on the date or in the amount notified by it; or
(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by it pursuant to
Section 11.13; including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. Each of the Borrower and the applicable Designated Borrowers
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing. For purposes of calculating amounts payable by
the Borrower or any Designated Borrower to the Lenders under this Section 3.05,
each Lender shall be deemed to have funded each Eurocurrency Rate Loan made by
it at the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurocurrency market for a comparable amount
and for a comparable period, whether or not such Eurocurrency Rate Loan was in
fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower or a Designated Borrower is
required to pay (or will be required to pay) any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04 as the case
may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

52



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower or a Designated Borrower is required to pay (or
will be required to pay) any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 11.13.

3.07 Survival. All of the Borrower’s and each Designated Borrower’s obligations
under this Article III shall survive termination of the Aggregate Commitments
and repayment of all other Obligations hereunder.

3.08 Issuing Banks. Each Issuing Bank shall be deemed to be a Lender for
purposes of this Article III.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions of Closing. The obligation of each Lender to make its initial
Loan and of each Issuing Bank to issue any Letters of Credit hereunder shall not
become effective, and the Closing Date shall not occur, until the date on which
each of the following conditions is satisfied:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized, and that the
Borrower is validly existing, in good standing and qualified to engage in
business in the States of Delaware and California;

(v) a favorable written opinion of Sidley Austin LLP, counsel to the Borrower,
addressed to the Administrative Agent and each Lender and dated as of the
Closing Date, covering such matters relating to the Borrower, this Agreement, or
other matters incident

 

53



--------------------------------------------------------------------------------

to the transactions contemplated by this Agreement as the Administrative Agent
may reasonably require;

(vi) a certificate signed by a Responsible Officer of the Borrower (on behalf of
the Borrower) certifying that the conditions specified in Sections 4.02(a) and
(b) have been satisfied; and

(vii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) The Administrative Agent shall have received reasonably satisfactory
evidence that the Credit Agreement, dated as of November 7, 2006 among the
Borrower, Bank of America, N.A., as administrative agent and the other agents
and lenders from time to time parties thereto, as amended, modified or
supplemented, shall have been terminated and all amounts due thereunder shall
have been paid in full.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender and Issuing Bank that has signed this Agreement (and each such
Lender’s or Issuing Bank’s Affiliates, successors and/or assigns) shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender and Issuing Bank unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

4.02 Conditions to all Borrowings. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of any Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V
(other than the representations and warranties contained in Sections 5.05(c),
5.06(b) and 5.12 for all Borrowings other than any Borrowing occurring on the
Closing Date) or any other Loan Document that are qualified by materiality shall
be true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, and the
representations and warranties that are not qualified by materiality shall be
true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date (provided, that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof), and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements delivered pursuant to clauses (a) and
(b), respectively, of Section 6.01.

 

54



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Borrowing or from
the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.

Each Committed Loan Notice in respect of a Borrowing submitted by the Borrower
and each issuance, amendment, renewal or extension of a Letter of Credit shall
be deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and have been satisfied on and as of the date of the applicable
Borrowing or issuance, amendment, renewal or extension of such Letter of Credit.

4.03 Conditions to Initial Borrowings by each Designated Borrower. The agreement
of each Lender to make a Loan on the occasion of any Borrowing, and of any
Issuing Bank to issue, amend, renew or extend any Letter of Credit, to any
Designated Borrower hereunder is subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Designated
Borrower Closing Date applicable to such Designated Borrower, of the following
conditions precedent:

(a) The conditions set forth in Section 4.01 shall have been satisfied prior to
or concurrently with the conditions set forth in this Section 4.03 (provided
that the conditions set forth in clauses (a)(iii), (iv), (v), (vi) and (vii) of
Section 4.01 need only to have been satisfied as of the Closing Date) and the
Borrower shall have given the Administrative Agent and to the Lenders at least
15 Business Days prior notice of such Designated Borrower Closing Date with
reasonable details with respect thereto.

(b) The Administrative Agent shall have received a Joinder Agreement executed
and delivered by the Borrower, the applicable Subsidiary and the Administrative
Agent, providing for such Subsidiary to become a Designated Borrower.

(c) The Administrative Agent shall have received (i) a certificate of such
Designated Borrower, dated such Designated Borrower Closing Date, substantially
in the form of the certificates delivered by the Borrower on the Closing Date
pursuant to Section 4.01(iii) and (vi), with appropriate insertions and
attachments, including corporate or other applicable resolutions, other
corporate or other applicable documents and certificates in respect of such
Designated Borrower substantially equivalent to comparable documents delivered
on the Closing Date and (ii) such other documents with respect to such
Designated Borrower as the Administrative Agent or the Required Lenders shall
reasonably request.

(d) The Administrative Agent shall have received a legal opinion from counsel to
such Designated Borrower in form and substance reasonably satisfactory to the
Administrative Agent as to relevant matters covered generally in the opinions
previously delivered pursuant to Section 4.01(v) hereof and to such other
matters as are customary for initial extensions of credit to a subsidiary
borrower similar to the applicable Designated Borrower.

(e) After giving effect to any actions taken as contemplated by the immediately
following sentence and Section 3.01(a), (i) payments to any Lender by any such
Designated Borrower shall not be subject to any withholding Taxes or Other Taxes
and (ii) no Lender shall

 

55



--------------------------------------------------------------------------------

have given notice to the Administrative Agent that it has determined in good
faith that it would be subject in making Loans or issuing Letters of Credit to
such Designated Borrower to any regulatory or legal limitation or restriction
applicable thereto or any material financial disadvantage (other than as
referred to in the preceding clause (i)) arising out of or attributable to the
location or jurisdiction of organization of such Designated Borrower or the
nature of its activities and have given notice to such effect to the
Administrative Agent. The Administrative Agent shall have the right to adjust
the provisions of Article II as it may reasonably determine to enable the
Lenders that are able to make Loans or issue Letters of Credit to such
Designated Borrower without becoming subject to any such withholding Taxes or
Other Taxes, such regulatory or any legal restriction or limitation or financial
disadvantage, and without causing the Borrower or any Designated Borrower to
incur any such disadvantages of its own (including any such disadvantage in the
form of being required to indemnify Lenders for withholding payments including
Taxes) to make Loans or issue Letters of Credit available to such Designated
Borrower on a non-pro rata basis with Lenders that are not so able, with such
adjustments to be made in a manner that, to the extent practicable, are
reasonably equitable to all the Lenders.

(f) The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower and each Designated Borrower represents and warrants to the
Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. The Borrower and each Designated
Borrower (a) is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation and (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to execute, deliver and perform its obligations under the Loan
Documents.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower and each Designated Borrower of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate action,
and do not and will not contravene (a) the terms of any of the Borrower’s or any
Designated Borrower’s Organizational Documents or (b) any Law or any material
contractual restriction binding on or affecting it, except, in each case
referred to in clause (b), to the extent such contravention could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower or any Designated Borrower of this Agreement or any other
Loan Document other than any reports required to be filed by the Borrower with
the SEC pursuant to the Exchange Act.

 

56



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the Borrower
and each Designated Borrower. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of the Borrower and each Designated Borrower, enforceable against the
Borrower and each Designated Borrower in accordance with its terms, subject to
the effect of applicable bankruptcy, insolvency, arrangement, moratorium and
other similar laws affecting creditors’ rights generally and to the application
of general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated September 30, 2011, and the related consolidated statements
of income or operations, stockholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

(c) Since September 30, 2011, subject to the SEC Reports, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to enjoin or restrain the execution or delivery of
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as disclosed in the SEC Reports, either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

5.07 Ownership of Property. Each of the Borrower and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.08 Taxes. As of the Closing Date the Borrower and its Subsidiaries have paid
all tax liabilities, assessments and governmental charges and levies that were
due and payable and that

 

57



--------------------------------------------------------------------------------

collectively are material to the Borrower and its Subsidiaries, taken as a
whole, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and except to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

5.09 ERISA Compliance.

(a) Each Plan is in compliance with all material provisions of ERISA, the Code
and other Federal or state Laws, except where noncompliance would not result in
or could not reasonably be expected to result in a Material Adverse Effect. The
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan which in any case could not result in or
could not reasonably be expected to result in a Material Adverse Effect.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability in excess of the Threshold
Amount; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA; provided that in each of the preceding instances, the individual event
described has resulted or could reasonably be expected to result in a Material
Adverse Effect.

5.10 Margin Regulations; Investment Company Act.

(a) Neither the Borrower nor any Designated Borrower is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

(b) Neither the Borrower nor any Designated Borrower is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.11 Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender prior to the Closing Date in connection with the
transactions contemplated hereby and the negotiation of this Agreement (in each
case, as modified or supplemented by other information so furnished or by the
SEC Reports filed prior to the Closing Date) contains any material misstatement
of fact, and

 

58



--------------------------------------------------------------------------------

no such document, when considered collectively with all other such documents and
the SEC Reports filed prior to the Closing Date, omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

5.12 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use (through express agreement or implied right),
all of the material trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are required for the operation of their
respective businesses, without conflict with the registered, valid and
enforceable IP Rights (collectively, “Registered IP Rights”) of any other
Person, except as specified in the SEC Reports and except where the failure to
own or possess the right to use any such Registered IP Right would not
reasonably be expected to have a Material Adverse Effect. To the Actual
Knowledge of the Borrower, no slogan, trademark, service mark, trade name,
product, method, or practice now employed, or now contemplated to be employed by
the Borrower or any Subsidiary infringes upon any Registered IP Rights held by
any other Person, except as specified in the SEC Reports and except where such
infringement would not reasonably be expected to have a Material Adverse Effect.
Except as specified in the SEC Reports, no written claim or litigation regarding
any of the foregoing is pending or, to the Actual Knowledge of the Borrower,
threatened in writing, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied, any Letter of Credit remains outstanding or any LC
Disbursement shall not have been reimbursed:

6.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP; audited and accompanied by a report and opinion of Pricewaterhouse Coopers
LLP or other Registered Public Accounting Firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any,
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement.

 

59



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal quarter and for
the portion of the, Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer, chief accounting officer or controller of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

6.02 Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief accounting officer, chief financial officer,
treasurer or controller of the Borrower;

(b) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary (including any Designated
Borrower), or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request in
connection with this Agreement; and

(c) promptly after Moody’s, S&P or Fitch shall have announced a change in the
Index Debt Rating, or if any such rating agency shall cease to have an Index
Debt Rating, written notice of such rating change or cessation.

Notwithstanding the foregoing, the information required to be delivered pursuant
to Section 6.01(a) or (b) shall be deemed to have been delivered on the date on
which such information has been posted on the Internet at www.sec.gov or such
other website previously notified by the Borrower to the Administrative Agent to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

6.03 Notices. Promptly after the Borrower’s obtaining Actual Knowledge thereof,
the Borrower shall notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

 

60



--------------------------------------------------------------------------------

(b) of any matter, including litigation, that has resulted or could reasonably
be expected to result in a Material Adverse Effect; and

(c) of the occurrence of any ERISA Event that has resulted in or could
reasonably be expected to result in a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower (on behalf of the Borrower) setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Taxes. Except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, the Borrower shall, and shall cause
each of its Subsidiaries to, pay and discharge as the same shall become due and
payable, all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets that collectively are material to the
Borrower and its Subsidiaries, taken as a whole, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary.

6.05 Preservation of Existence, Etc. The Borrower shall, and shall cause each of
its Significant Subsidiaries to, (a) preserve, renew and maintain in full force
and effect its legal existence, except in a transaction permitted by
Section 7.02, and except (other than with respect to the maintenance of the
existence of each Designated Borrower) that no Subsidiary shall be required to
preserve, renew and maintain its corporate existence, if the Borrower or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Borrower and its Subsidiaries, taken as a
whole, and that the loss thereof could not be reasonably expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) take all
reasonable action to maintain the United States registrations (to the extent
permitted under applicable law) of all of its registered and validly issued
patents, trademarks, trade names and service marks, except to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution, or the transactions permitted under
Section 7.02.

6.06 Maintenance of Properties. The Borrower shall, and shall cause each of its
Subsidiaries to, maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the Borrower shall
(a) maintain with financially sound and reputable insurance companies insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same

 

61



--------------------------------------------------------------------------------

or similar businesses, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, and/or (b) retain
risk through a self insurance mechanism or by agreement with an Affiliate or
externally regulated vehicle for funding loss normally provided through
insurance coverage carried by companies engaged in the same or similar
businesses and owning similar properties.

6.08 Compliance with Laws. The Borrower shall, and shall cause each of its
Subsidiaries to, comply in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. The Borrower shall, and shall cause each of its
Significant Subsidiaries to, maintain proper books of record and account that
permit the preparation of consolidated financial statements of the Borrower
materially in accordance with GAAP.

6.10 Use of Proceeds. The Borrower shall use the proceeds of the Borrowings for
working capital, capital expenditures, Acquisitions and other purposes not in
contravention of any Law or of any Loan Document (including for commercial paper
support).

6.11 Ownership of Designated Borrowers. The Borrower shall own, directly or
indirectly, all of the capital stock of each Designated Borrower.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied, any Letter of Credit remains outstanding or any LC
Disbursement shall not have been reimbursed:

7.01 Liens. The Borrower shall not, and shall not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 hereto and any
replacements, renewals or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount of the obligations secured or
benefited thereby is not increased at the time of such replacement, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
replacement, renewal or extension, and (iii) the direct or any contingent
obligor with respect thereto is not changed;

(c) Liens for taxes, fees, assessments or other governmental charges, levies or
claims not yet due or which are not delinquent beyond any period of grace or
remain payable without

 

62



--------------------------------------------------------------------------------

penalty or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, supplier’s or other like Liens arising in the ordinary course of
business;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory or regulatory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h) Liens securing Indebtedness in respect of capital leases, Synthetic Lease
Obligations, purchase money obligations and other obligations (other than
obligations in respect of Sale Lease-Back Transactions), the proceeds of which
are used to acquire or construct fixed or capital assets or improvements with
respect thereto or any refinancings, refundings, renewals, amendments or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal, amendment or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal, amendment or extension, and provided further
that such Liens do not at any time encumber any property other than the property
financed by such Indebtedness;

(i) Liens existing on any real property or other specific tangible assets prior
to the acquisition thereof by the Borrower or existing on any such property or
asset of any Person that becomes a Subsidiary, provided that (i) such Lien is
not created solely in contemplation of such acquisition or such Person becoming
a Subsidiary, as the case may be; (ii) such Lien shall not apply to any other
property or assets of the Borrower or any other Subsidiary; and (iii) any such
Lien does not by its terms secure any Indebtedness other than Indebtedness
existing immediately prior to the time of such acquisition or such Person
becoming a Subsidiary, as the case may be; and any replacements, renewals or
extensions thereof, provided that (i) the property covered thereby is not
changed, (ii) the amount of the obligations secured or benefited thereby is not
increased at the time of such replacement, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such replacement, renewal
or extension, and (iii) the direct or any contingent obligor with respect
thereto is not changed;

(j) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(g);

 

63



--------------------------------------------------------------------------------

(k) Liens arising by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts, other funds maintained with a creditor
depository institution, or investment or securities accounts; provided that
(i) such account is not a dedicated cash collateral account and is not subject
to restrictions against access by the Borrower or the relevant Subsidiary in
excess of those set forth by the regulations promulgated by the FRB, and
(ii) such account is not intended by the Borrower or any of its Subsidiaries to
provide collateral to the depository institution with respect to otherwise
unrelated obligations of the Borrower or any such Subsidiary to such depository
institution;

(l) Liens arising under repurchase agreements, reverse repurchase agreements,
securities lending and borrowing agreements and similar transactions;

(m) Liens arising from precautionary filings in respect of operating leases;

(n) Liens arising from leases, licenses, subleases or sublicenses granted to
others in the ordinary course of business which (i) would not reasonably be
expected to have a Material Adverse Effect and (ii) do not secure any
Indebtedness;

(o) any interest or title of a lessor in the property (and the proceeds,
accession or products thereof) subject to any operating lease, and Liens arising
from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to true leases or leases permitted
hereunder;

(p) Liens to secure intercompany Indebtedness among the Borrower and its
Subsidiaries in the ordinary course of business;

(q) Liens arising in connection with any Securitization, provided that such
Liens do not encumber any assets other than the receivables or other assets
being financed, the property securing or otherwise relating to such receivables
or other assets, and the proceeds thereof;

(r) Liens solely on deposits, advances, contractual payments, including
implementation allowances or escrows to or with landlords, customers or clients
or in connection with insurance arrangement in the ordinary course of business;

(s) Liens encumbering property or assets under construction (and proceeds or
products thereof) arising from progress or partial payments by a customer of the
Borrower or its Subsidiaries relating to such property or assets;

(t) Liens arising in connection with any Sale Lease-Back Transaction, provided
that (i) such Sale Lease-Back Transaction involves a lease for a term of not
more than three years, (ii) such Sale Lease-Back Transaction is between the
Borrower and one of its Subsidiaries, or between any of its Subsidiaries or
(iii) the Borrower or any of its Subsidiaries applies an amount equal to the net
proceeds of such Sale Lease-Back Transaction within 365 days after such Sale
Lease-Back Transaction to any of (or a combination of) (A) the prepayment or
retirement of bonds, notes, debentures or similar instruments (including,
without limitation, Debt Securities of any other Series issued under the
Reference Indenture) or Indebtedness of the Borrower or a Subsidiary of the
Borrower (other than bonds, notes, debentures, similar instruments or

 

64



--------------------------------------------------------------------------------

Indebtedness of the Borrower that is by its terms subordinated in right of
payment to the Debt Securities of such Series) that by its terms matures more
than 12 months after its creation or (B) the purchase, construction,
development, expansion or improvement of properties or facilities that are used
in or useful to the business of the Borrower or any of its Subsidiaries; and

(u) other Liens to secure Indebtedness or other obligations (including Liens
arising in connection with any Sale Lease-Back Transaction not permitted by
Section 7.01(t)) other than those described above in this Section 7.01, provided
that the aggregate amount of the Indebtedness and other obligations secured by
such Liens permitted by this subsection (u) shall not at any time exceed an
amount equal to the greater of (x) $500,000,000 and (y) 15% of Consolidated Net
Tangible Assets of the Borrower.

7.02 Fundamental Changes; Acquisitions. The Borrower and each Designated
Borrower shall not: (a) merge, dissolve, liquidate or consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the assets of itself and its Subsidiaries (whether now owned or hereafter
acquired), to or in favor of any Person; provided, however, that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing, (i) any Person may merge with or into or
consolidate with the Borrower or a Designated Borrower, if the Borrower or such
Designated Borrower (or another Designated Borrower) is the surviving Person,
and (ii) the Borrower or a Designated Borrower may (A) merge into any of its
Subsidiaries for the purpose of effecting a change in its state of incorporation
(if all Obligations shall have been assumed by such Subsidiary by operation of
Law or through assumption documents satisfactory to the Administrative Agent),
and (B) reincorporate in any other jurisdiction in the United States, but must
in each case promptly notify the Administrative Agent thereof; or (b) make any
Acquisition, unless at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing.

7.03 Use of Proceeds. The Borrower shall not use the proceeds of any Borrowing,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose, in each case in violation of, or for a purpose which violates, or would
be inconsistent with, Regulation T, U or X of the FRB.

7.04 Financial Covenant. The Borrower shall not permit its Consolidated Interest
Coverage Ratio, as determined as of the end of any fiscal quarter of the
Borrower, to be less than 3:00 to 1:00.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any Designated Borrower fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement, or (ii) within three
Business Days after the same

 

65



--------------------------------------------------------------------------------

becomes due, any interest on any Loan, or any fee due hereunder, or any other
amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a) or 6.05(a) (with
respect to the Borrower’s existence or the existence of any Designated Borrower
to which Loans or reimbursement obligations in respect of Letters of Credit are
outstanding), or Article VII; or

(c) Other Defaults. The Borrower or any Designated Borrower fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the receipt by the
Borrower of notice from the Administrative Agent or any Lender thereof; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
Designated Borrower herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith (i) if not qualified by
materiality, shall be incorrect in any material respect when made or deemed
made, or (ii) if qualified by materiality, shall be incorrect when made or
deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount (“Specified
Indebtedness”), after giving effect to any applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness or
Guarantee, or (B) fails to observe or perform any other agreement or condition
relating to any Specified Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, after giving effect to any
applicable grace period, if any, specified in the agreement or instrument
relating to such Specified Indebtedness, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Specified Indebtedness or the beneficiary or beneficiaries of any
Specified Indebtedness constituting a Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Specified Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Specified
Indebtedness to be made, prior to its stated maturity, or such Specified
Indebtedness consisting of a Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) and the
Swap Termination Value owed by the Borrower or such Subsidiary as a result
thereof is greater than the Threshold Amount, or (B) any Termination Event (as
so defined) under such Swap Contract as to which the Borrower or any Subsidiary
is an Affected Party (as so defined) and (i) the Swap Termination Value owed by
the

 

66



--------------------------------------------------------------------------------

Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount, and (ii) the Borrower or such Subsidiary shall fail to make payment
thereof within the later to occur of five Business Days after the due date
thereof and the expiration of any grace periods in such Swap Contract applicable
to such payment obligation; or

(f) Inability to Pay Debts; Insolvency Proceedings, Etc. The Borrower or any
Significant Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due; or the Borrower or any of
its Significant Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of the Borrower or such Significant
Subsidiary and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to the
Borrower or such Significant Subsidiary or to all or any material part of its
property is instituted without the consent of the Borrower or such Significant
Subsidiary and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

(g) Judgments. There is entered against the Borrower or any Significant
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) and (i) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (ii) there is a period
of 60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted in liability of the Borrower under Title
IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

(i) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower or any other Person contests in
any manner the validity or enforceability of any Loan Document; or the Borrower
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Guarantee. The guarantee contained in Article X shall cease, for any reason,
to be in full force and effect or the Borrower shall so assert.

 

67



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower and each Designated Borrower; or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or any Designated Borrower under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable, any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and reimbursement obligations in respect of Letters of
Credit (including to cash collateralize outstanding Letters of Credit), ratably
among the Lenders in proportion to the respective amounts described in this
clause Fourth held by them; and

 

68



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and each Issuing Bank hereby
irrevocably appoints JPMorgan Chase Bank, N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third-party beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent: (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing; (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and (c) shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender. The Administrative Agent shall not be

 

69



--------------------------------------------------------------------------------

responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, each Issuing Bank and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower (not to be unreasonably
withheld) unless an Event of Default shall have occurred and be continuing, to
appoint a successor, which shall be a Lender with an office in the United
States, or an Affiliate of any such Lender with an office in the United States.
Such successor Administrative Agent shall deliver to the Borrower duly completed
Internal Revenue Service Form W-8, W-9, or other applicable Internal Revenue
Service forms. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 45 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and each Issuing Bank, appoint
a successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has

 

70



--------------------------------------------------------------------------------

accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Syndication Agents or Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder. Without limiting
the foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.

ARTICLE X.

GUARANTY

10.01 Guarantee. In order to induce the Administrative Agent and the Lenders to
execute and deliver this Agreement and to make or maintain the Loans, and in
consideration thereof, the Borrower hereby unconditionally and irrevocably
guarantees, as primary obligor and

 

71



--------------------------------------------------------------------------------

not merely as surety, to the Administrative Agent, for the ratable benefit of
the Lenders, the prompt and complete payment and performance by each Designated
Borrower when due (whether at stated maturity, by acceleration or otherwise) of
the Obligations of such Designated Borrower, and the Borrower further agrees to
pay any and all reasonable expenses (including, without limitation, all
reasonable fees, charges and disbursements of counsel) which may be paid or
incurred by the Administrative Agent or by the Lenders in enforcing, or
obtaining advice of counsel in respect of, any of their rights under the
guarantee contained in this Article X. The guarantee contained in this Article
X, subject to Section 10.05, shall remain in full force and effect until the
Obligations of each Designated Borrower are paid in full and the Commitments are
terminated, notwithstanding that from time to time prior thereto such Designated
Borrower may be free from any Obligations.

The Borrower agrees that whenever, at any time, or from time to time, it shall
make any payment to the Administrative Agent or any Lender on account of its
liability under this Article X, it will notify the Administrative Agent and such
Lender in writing that such payment is made under the guarantee contained in
this Article X for such purpose. No payment or payments made by any Designated
Borrower or any other Person or received or collected by the Administrative
Agent or any Lender from any Designated Borrower or any other Person by virtue
of any action or proceeding or any setoff or appropriation or application, at
any time or from time to time, in reduction of or in payment of the Obligations
of such Designated Borrower shall be deemed to modify, reduce, release or
otherwise affect the liability of the Borrower under this Article X which,
notwithstanding any such payment or payments, shall remain liable for the unpaid
and outstanding Obligations of such Designated Borrower until, subject to
Section 10.05, the Obligations of such Designated Borrower are paid in full and
the Commitments are terminated.

10.02 No Subrogation. Notwithstanding any payment made by the Borrower pursuant
to this Article X or any set-off or application of funds of the Borrower by the
Administrative Agent or any Lender in connection with the guarantee contained in
this Article X, the Borrower shall not be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against any Designated
Borrower or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations of such
Designated Borrower, nor shall the Borrower seek or be entitled to seek any
contribution or reimbursement from such Designated Borrower in respect of
payments made by the Borrower under this Article X, until all amounts owing to
the Administrative Agent and the Lenders on account of the Obligations of such
Designated Borrower are paid in full and the Commitments are terminated. If any
amount shall be paid to the Borrower on account of such subrogation rights at
any time when all of the Obligations of each Designated Borrower shall not have
been paid in full, such amount shall be held by the Borrower in trust for the
Administrative Agent and the Lenders, segregated from other funds of the
Borrower, and shall, forthwith upon receipt by the Borrower, be turned over to
the Administrative Agent in the exact form received by the Borrower (duly
indorsed by the Borrower to the Administrative Agent, if required), to be
applied against the Obligations of such Designated Borrower, whether matured or
unmatured, in such order as the Administrative Agent may determine. The
provisions of this Section 10.02 shall survive the term of the guarantee
contained in this Article X and the payment in full of the Obligations and the
termination of the Commitments.

 

72



--------------------------------------------------------------------------------

10.03 Amendments, etc. with respect to the Obligations of each Designated
Borrower. The Borrower shall remain obligated under this Article X
notwithstanding that, without any reservation of rights against the Borrower,
and without notice to or further assent by the Borrower, any demand for payment
of or reduction in the principal amount of any of the Obligations of any
Designated Borrower made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender, and any of the Obligations
of such Designated Borrower continued, and the Obligations of such Designated
Borrower, or the liability of any other party upon or for any part thereof, or
any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and this Agreement and any other
documents executed and delivered in connection herewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Lenders (or
the Required Lenders, as the case may be) may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Administrative Agent or any Lender for the payment of the Obligations of
such Designated Borrower may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Obligations of each Designated Borrower or for the guarantee
contained in this Article X or any property subject thereto.

10.04 Guarantee Absolute and Unconditional. The Borrower waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
of each Designated Borrower and notice of or proof of reliance by the
Administrative Agent or any Lender upon the guarantee contained in this Article
X or acceptance of the guarantee contained in this Article X; the Obligations of
each Designated Borrower, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Article X; and all dealings
between the Borrower or any Designated Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article X. The Borrower waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any Designated Borrower with respect to the Obligations
of such Designated Borrower. To the full extent permitted by law, the guarantee
contained in this Article X shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of this Agreement, any of the Obligations of any Designated
Borrower or any collateral security therefor or guarantee or right of offset
with respect thereto at any time or from time to time held by the Administrative
Agent or any Lender, (b) the legality under applicable Laws of repayment by any
Designated Borrower of the Obligations of such Designated Borrower or the
adoption of any requirement of law purporting to render any Obligations of such
Designated Borrower null and void, (c) any defense, setoff or counterclaim
(other than a defense of payment or performance by a Designated Borrower) which
may at any time be available to or be asserted by the Borrower against the
Administrative Agent or any Lender, (d) any change in ownership of any
Designated Borrower, any merger or consolidation of any Designated Borrower into
another Person or any loss of any Designated Borrower’s separate legal identity
or existence, or (e) any other circumstance whatsoever (with or without notice
to or knowledge of the Borrower or any Designated Borrower) which constitutes,
or might be construed to

 

73



--------------------------------------------------------------------------------

constitute, an equitable or legal discharge of any Designated Borrower for any
Obligations of such Designated Borrower, or of the Borrower under the guarantee
contained in this Article X in bankruptcy or in any other instance. When the
Administrative Agent or any Lender is pursuing its rights and remedies under
this Article X against the Borrower, the Administrative Agent or any Lender may,
but shall be under no obligation to, pursue such rights and remedies as it may
have against any Designated Borrower or any other Person or against any
collateral security or guarantee for the Obligations of such Designated Borrower
or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to pursue such other rights or remedies or to
collect any payments from any Designated Borrower or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any Designated Borrower or any such other
Person or of any such collateral security, guarantee or right of offset, shall
not relieve the Borrower of any liability under this Article X and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent and the Lenders against the
Borrower.

10.05 Reinstatement. The guarantee contained in this Article X shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations of any Designated Borrower is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of such Designated Borrower or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, such Designated Borrower or any substantial part of its property,
or otherwise, all as though such payments had not been made.

10.06 Payments. The Borrower hereby agrees that any payments in respect of the
Obligations of any Designated Borrower pursuant to this Article X will be paid
to the Administrative Agent without setoff or counterclaim in U.S. Dollars, at
the office of the Administrative Agent specified in Section 11.02.

10.07 Independent Obligations The obligations of the Borrower under the
guarantee contained in Article X are independent of the obligations of each
Designated Borrower, and a separate action or actions may be brought and
prosecuted against the Borrower whether or not such Designated Borrower be
joined in any such action or actions. The Borrower waives, to the full extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by a Designated
Borrower or other circumstance which operates to toll any statute of limitations
as to such Designated Borrower shall operate to toll the statute of limitations
as to the Borrower.

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any Designated Borrower therefrom, shall be

 

74



--------------------------------------------------------------------------------

effective unless in writing signed by the Required Lenders, the Borrower and
each Designated Borrower, and acknowledged by the Administrative Agent, each
Issuing Bank and the Swingline Lender, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) or Section 4.03 without the
written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) or any scheduled or mandatory reduction of the Aggregate Commitments
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Disbursement, or any fees or other amounts payable hereunder or under
any other Loan Document, or change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Rate that would result in a reduction of any interest rate on any
Loan or LC Disbursement or any fee payable hereunder, without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate;

(e) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change Section 2.14 without the consent of the Administrative Agent and the
Swingline Lender;

(g) change Section 2.15 without the consent of the Administrative Agent and each
Issuing Bank;

(h) change Section 2.16 without the consent of the Administrative Agent, each
Issuing Bank and the Swingline Lender;

(i) release the guaranty contained in Article X with respect to any Designated
Borrower prior to termination of such Subsidiary’s designation as a Designated
Borrower in accordance with Section 11.18; or

(j) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
(or, subject to the last sentence of this Section 11.01, the Lenders of any
Class) required to amend, waive or otherwise modify any rights hereunder or make
any determination or grant any consent hereunder without the written consent of
each Lender;

and, provided further, that no such amendment, waiver or consent shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender under this Agreement without the prior
written consent of the Administrative

 

75



--------------------------------------------------------------------------------

Agent, each Issuing Bank or the Swingline Lender, as the case may be, in
addition to the Lenders required above. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, the Swingline Lender, any Lender or any Issuing Bank may have had notice
or knowledge of such Default at the time. Notwithstanding anything to the
contrary herein, (i) any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
holding Loans or Commitments of a particular Class (but not the Lenders holding
Loans or Commitments of any other Class) may be effected by an agreement or
agreements in writing entered into by the Borrower, each Designated Borrower and
the requisite percentage in interest of the affected Class of Lenders that would
be required to consent thereto under this Section 11.01 if such Class of Lenders
were the only Class of Lenders hereunder at such time, and (ii) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent under this Agreement, except that (x) the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (y) the
principal amount of, or interest or fees payable on, Loans or LC Disbursements
may not be reduced or excused or the scheduled date of payment may not be
postponed as to such Defaulting Lender without such Defaulting Lender’s consent.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows: (i) if
to the Borrower, any Designated Borrower or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02 or in the Joinder Agreement
applicable thereto; provided that the Borrower and each Designated Borrower
shall be notified by electronic mail of any notice sent by telecopier; and
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Borrower or any Designated Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it (or
in the case

 

76



--------------------------------------------------------------------------------

of any Designated Borrower, the Borrower), provided that approval of such
procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Designated Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses result from the gross negligence or willful misconduct
of such Agent Party; provided, however, that in no event shall any Agent Party
have any liability to the Borrower, any Designated Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, each Designated Borrower, the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were

 

77



--------------------------------------------------------------------------------

not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower, provided that such indemnity shall not be
available as to any Indemnitee (as defined in Section 11.04(b)) to the extent
that such losses, costs, expenses and liabilities result from the gross
negligence or willful misconduct of such Indemnitee. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

(f) Deemed Notices to Designated Borrowers. Any notice given under this
Section 11.02 to the Borrower shall also be deemed notice to any Designated
Borrower, and the Borrower shall be entitled to give any notice on behalf of any
Designated Borrower.

11.03 No Waiver; Cumulative Remedies. No failure by any Lender, any Issuing Bank
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and the Arrangers (including the
reasonable and documented fees, charges and disbursements of one counsel for the
Administrative Agent and the Arrangers), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by each
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank,
any Arranger, any Syndication Agent, any Documentation Agent or any Lender
((including the reasonable and documented fees, charges and disbursements of one
counsel for the Administrative Agent, each Issuing Bank, the Swingline Lender,
the Arrangers, the Syndication Agents and the Documentation Agents and one local
counsel in each jurisdiction of organization of any Designated Borrower but only
so long as such jurisdiction is different from the jurisdiction of organization
of the Borrower or any other Designated Borrower (such jurisdiction, the
“Applicable Jurisdiction”)(and, in the case of an actual or perceived conflict
of interest where the Administrative Agent and/or its Affiliates, each Issuing
Bank, the Swingline Lender, the Arrangers, the Syndication Agents and/or the
Documentation Agents affected by such conflict has retained its own counsel, of
another law firm acting as counsel for such Person and another local counsel in
each Applicable Jurisdiction)) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents,

 

78



--------------------------------------------------------------------------------

including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Issuing Bank, the
Swingline Lender, the Arrangers, the Syndication Agents, the Documentation
Agents each Lender and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, penalties, liabilities and
related expenses ((including the reasonable and documented fees, charges and
disbursements of one counsel for the Indemnitees and one local counsel for the
Indemnitees in each Applicable Jurisdiction)(and, in the case of an actual or
perceived conflict of interest where the Indemnitees affected by such conflict
have retained its own counsel, of another law firm acting as counsel for such
Indemnitee and another local counsel in each Applicable Jurisdiction)) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit) and
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, its equity holders,
affiliates or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) result from the gross negligence or willful misconduct of
such Indemnitee as determined by a court of competent jurisdiction in a final
non-appealable judgment or (y) result from a claim brought by the Borrower
against an Indemnitee for a material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower has obtained a final
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each Issuing Bank, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), each Issuing Bank, the Swingline Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), each Issuing Bank, or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent

 

79



--------------------------------------------------------------------------------

(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower and each Designated Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or ‘the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee.

(e) Payments. All amounts due under this Section shall be payable not later than
30 days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that neither the Borrower nor any
Designated Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the

 

80



--------------------------------------------------------------------------------

Administrative Agent, each Issuing Bank, the Swingline Lender and each Lender
(and any attempted assignment or transfer by the Borrower or any Designated
Borrower without such consent shall be null and void) and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section 11.06
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, the
Arrangers, the Syndication Agents, the Documentation Agents, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, each Issuing Bank, the
Swingline Lender and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans within any Class at
the time owing to it or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and (B) in
any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $15,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) subject to the last sentence of this
clause (iii), an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender,

 

81



--------------------------------------------------------------------------------

an Affiliate of a Lender or an Approved Fund; and (B) the consent of the
Administrative Agent, each Issuing Bank and the Swingline Lender (such consent
not to be unreasonably withheld or delayed) shall be required. Notwithstanding
the foregoing, if an Event of Default, other than pursuant to Section 8.01(a) or
Section 8.01(f), has occurred and is continuing, no assignments will be
permitted to be made without the consent of the Borrower, which consent shall
not be unreasonably withheld or delayed, other than to other Lenders, Affiliates
of Lenders, Approved Funds, or other commercial banks or regulated financial
institutions which are rated by (or whose direct or indirect parent are rated
by) S&P, Moody’s or Fitch.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, with respect to payments by or
on account of any obligation of the Borrower or any Designated Borrower
hereunder or under any other Loan Document, and the benefits of Sections 3.04,
3.05, and 11.04 with respect to facts and circumstances, in each case, occurring
prior to the effective date of such assignment. Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, each Issuing Bank and the Lenders may treat each Person
whose name is

 

82



--------------------------------------------------------------------------------

recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, each Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrower, the Administrative Agent, each Issuing
Bank and the Lenders shall continue to deal solely and directly, with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and (iv) unless an Event of Default has occurred and is continuing,
any such participation must be approved by the Borrower, which approval shall
not be unreasonably withheld or delayed. Notwithstanding the foregoing, if an
Event of Default, other than pursuant to Section 8.01(a) or Section 8.01(f), has
occurred and is continuing, no participations will be permitted to be made
without the consent of the Borrower, which consent shall not be unreasonably
withheld or delayed, other than to other Lenders, Affiliates of Lenders,
Approved Funds, or other commercial banks or regulated financial institutions
which are rated by (or whose direct or indirect parent are rated by) S&P,
Moody’s or Fitch. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.11 as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Commitments, Loans,
Letters of Credit or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been

 

83



--------------------------------------------------------------------------------

entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.01 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower and any Designated Borrower,
to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National. Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, each Issuing Bank, the Swingline Lender and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or any of its Affiliates (including any self-regulatory authority, such
as the National Association of Insurance Commissioners), (c) in any legal,
judicial, administrative proceeding or in accordance with a judicial or other
governmental order, subpoena, interrogatory, discovery request, investigative
demand or other legal process or as required by applicable law or regulations
(in which case the Administrative Agent, such Issuing Bank, the Swingline Lender
or such Lender shall promptly notify the Borrower in writing, in advance, and
give the Borrower the opportunity to seek confidential treatment of the
information prior to such disclosure, to the extent permitted by law), (d) to
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Securitization, swap or derivative
transaction relating to the Borrower and its obligations, or any Subsidiary and
its obligations, or any credit insurance provider relating to the Borrower and
its Obligations, (g) with the consent of the Borrower, (h) to rating agencies
or, on a confidential basis, to the CUSIP

 

84



--------------------------------------------------------------------------------

Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Issuing
Bank, the Swingline Lender any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Issuing Bank, the Swingline Lender or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential or should, because of its nature,
reasonably be understood to be confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, each Issuing Bank, the Swingline Lender and
the Lenders acknowledges that (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender to or for the credit or the account of the
Borrower or any Designated Borrower against any and all of the obligations of
the Borrower or any Designated Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or any Designated
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender may have. Each Lender agrees to notify the Borrower and, if
applicable, such Designated Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. Notwithstanding
the foregoing, if any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of this
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, each Issuing Bank, the Swingline Lender and the Lenders
and (ii) the Defaulting Lender shall

 

85



--------------------------------------------------------------------------------

provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set off.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower or any Designated
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.11 Survival. All covenants, agreements, representations and warranties made
by the Borrower and each Designated Borrower herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount or Obligation payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The

 

86



--------------------------------------------------------------------------------

invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay (or will be required to pay)
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 or if any Lender determines
pursuant to Section 3.02 that it is not permitted to make Eurocurrency Rate
Loans, or if any Lender is a Defaulting Lender, or if any Lender declines to
approve any waiver, amendment or modification of this Agreement or any Loan
Document that requires approval of all Lenders pursuant to Section 11.01 or if
any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that: (a) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b); (b) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and (d) such assignment does not conflict with applicable Laws. A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE

 

87



--------------------------------------------------------------------------------

PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Borrower acknowledges and agrees that
(except, with respect to clauses (ii) and (iii) below, as expressly set forth in
any other engagement agreement between the Borrower and/or any of its
Affiliates, on the one hand, and the Administrative Agent, any Syndication
Agent, any Documentation Agent, any Lender or any Arranger, on the other hand):
(i) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions

 

88



--------------------------------------------------------------------------------

contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent, the Syndication
Agents, the Documentation Agents, the Lenders and the Arrangers each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent, any
Syndication Agent, any Documentation Agent, any Lender nor any other Arrangers
have assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Borrower with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent, the Syndication Agents, the Documentation
Agents, the Lenders or the Arrangers have advised or are currently advising the
Borrower or any of its Affiliates on other matters) and neither the
Administrative Agent, any Syndication Agent, any Documentation Agent, any Lender
nor any other Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Syndication Agents, the Documentation Agents, the
Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, any
Syndication Agent, any Documentation Agent, any Lender nor any other Arranger
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the
Syndication Agents, the Documentation Agents, the Lenders and the other
Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent, the Syndication
Agents, the Documentation Agents, the Lenders and the other Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty.

11.17 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower and each Designated Borrower, which
information includes the name and address of the Borrower and each Designated
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower and each Designated Borrower in
accordance with the Patriot Act.

11.18 Termination of Joinder Agreements. Following written notice from the
Borrower to the Administrative Agent that it wishes to terminate any
Subsidiary’s designation as a Designated Borrower and upon payment in full of
all Obligations of such Designated Borrower, any Joinder Agreement entered by
such Designated Borrower with respect to this Agreement shall be deemed to have
been terminated, and all guaranty obligations of the Borrower under

 

89



--------------------------------------------------------------------------------

Article X in respect of such Designated Borrower shall be terminated as of the
date of the termination of such Joinder Agreement but subject to the second
paragraph of Section 10.01.

(Remainder of Page Intentionally Left Blank)

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

EBAY INC. By:  

/s/ Tony Glasby

Name:         Tony Glasby Title:         Treasurer

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank, Swingline
Lender and Lender By:   /s/ Goh Siew Tan Name:         Goh Siew Tan Title:  
      Vice President

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Issuing Bank and Lender By:  

/s/ Ross Levitsky

Name:         Ross Levitsky Title:         Managing Director By:  

/s/ Edward D. Herko

Name:         Edward D. Herko Title:         Director

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By:  

/s/ Susan M. Olsen

Name:         Susan M. Olsen Title:         Vice President

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ Ronald J. Drobny

Name:         Ronald J. Drobny Title:         Senior Vice President

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

HSBC Bank USA, National Association as a Lender By:  

/s/ David Wagstaff

Name:         David Wagstaff Title:         Managing Director

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:  

/s/ Richard Ong Pho

Name:         Richard Ong Pho Title:         Vice President

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a Lender By:  

/s/ E. Lawrence Hyde

Name:         E. Lawrence Hyde Title:         Senior Vice President

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender By:  

/s/ Karl Studer

Name:         Karl Studer Title:         Director By:  

/s/ Stephan Brechtbuehl

Name:         Stephan Brechtbuehl Title:         Assistant Vice President

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Mark Walton

Name:         Mark Walton Title:         Authorized Signatory

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A., as a Lender By:  

/s/ Sherrese Clarke

Name:         Sherrese Clarke Title:         Authorized Signatory

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Lender By:  

/s/ Michael Mozer

Name:         Michael Mozer Title:         Vice President

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION, as a Lender By:  

/s/ Henrik Jensen

Name:         Henrik Jensen Title:         Director         Corporate &
Institutional Banking

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

BANK OF CHINA, LOS ANGELES BRANCH, as a Lender By:  

/s/ Jason Fu

Name:         Jason Fu Title:         Vice President

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

BNP Paribas, as a Lender By:  

/s/ Mathew Harvey

Name:         Mathew Harvey Title:         Managing Director and Group Head By:
 

/s/ Bill Davidson

Name:         Bill Davidson Title:         Managing Director

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

DBS Bank Ltd., Los Angeles Agency, as a Lender

 

By:

 

/s/ James McWalters

Name:

        James McWalters

Title:

        General Manager

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

Royal Bank of Canada, as a Lender

 

By:

 

/s/ Mark Gronich

Name:

        Mark Gronich

Title:

        Authorized Signatory

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

Standard Chartered Bank, as a Lender

By:

 

/s/ James P. Hughes

Name:

        James P. Hughes A2386

Title:

        Director

By:

 

/s/ Moy Hiang Wong

Name:

        Moy Hiang Wong

Title:

        Credit Documentation Officer

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender

By:

 

/s/ Robert Besser

Name:

        Robert Besser

Title:

        Managing Director

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender

By:

 

/s/ Irja R. Otsa

Name:

        Irja R. Otsa

Title:

        Associate Director

By:

 

/s/ Mary E. Evans

Name:

        Mary E. Evans

Title:

        Associate Director

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

Union Bank, N.A., as a Lender

By:

 

/s/ Michael J. McCutchin

Name:

        Michael J. McCutchin

Title:

        Vice President

 

eBay Credit Agreement Signature Page



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

Tranche 1

 

Lender

   Commitment      Tranche 1
Percentage     Applicable
Percentage  

JPMorgan Chase Bank, N.A.

   $ 325,000,000         15.892420538 %      10.833333333 % 

Citibank, N.A.

   $ 325,000,000         15.892420538 %      10.833333333 % 

Deutsche Bank AG, New York Branch

   $ 325,000,000         15.892420538 %      10.833333333 % 

Bank of America, N.A.

   $ 250,000,000         12.224938875 %      8.333333333 % 

The Royal Bank of Scotland plc

   $ 250,000,000         12.224938875 %      8.333333333 % 

Wells Fargo Bank, National Association

   $ 250,000,000         12.224938875 %      8.333333333 % 

Barclays Bank PLC

   $ 70,000,000         3.422982885 %      2.333333333 % 

Westpac Banking Corporation

   $ 70,000,000         3.422982885 %      2.333333333 % 

BNP Paribas

   $ 45,000,000         2.200488998 %      1.500000000 % 

Standard Chartered Bank

   $ 45,000,000         2.200488998 %      1.500000000 % 

UBS Loan Finance LLC

   $ 45,000,000         2.200488998 %      1.500000000 % 

Union Bank, N.A.

   $ 45,000,000         2.200488998 %      1.500000000 % 

Tranche 1 Total

   $ 2,045,000,000         100.000000000 %      68.166666667 % 

Tranche 2

 

Lender

   Commitment      Tranche 2
Percentage     Applicable
Percentage  

HSBC Bank USA, National Association

   $ 250,000,000         26.178010471 %      8.333333333 % 

Credit Suisse AG, Cayman Islands Branch

   $ 175,000,000         18.324607330 %      5.833333333 % 

Goldman Sachs Bank USA

   $ 175,000,000         18.324607330 %      5.833333333 % 

Morgan Stanley Bank, N.A.

   $ 175,000,000         18.324607330 %      5.833333333 % 

Bank of China, Los Angeles Branch

   $ 45,000,000         4.712041885 %      1.500000000 % 

DBS Bank Ltd., Los Angeles Agency

   $ 45,000,000         4.712041885 %      1.500000000 % 

Royal Bank of Canada

   $ 45,000,000         4.712041885 %      1.500000000 % 

The Bank of New York Mellon

   $ 45,000,000         4.712041885 %      1.500000000 % 

Tranche 2 Total

   $ 955,000,000         100.000000000 %      31.833333333 % 

Total

   $ 3,000,000,000         100.000000000 %      100.000000000 % 

 

1

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

 

1. Liens granted under the Mortgage, Assignment of Leases and Rents and Security
Agreement dated as of June 9, 2004, between 935 HQ Associates, LLC, as borrower,
and CIBC Inc., as Lender securing debt in the original principal amount of
$13,000,000.

 

1

Schedule 7.01



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER OR ANY DESIGNATED BORROWER:

eBay Inc.

2211 N. First Street

San Jose, CA 95125-5905

Attention: Anthony Glasby

Telephone: (408) 967-5488

Telecopier: (408) 967-9918

Electronic Mail: tglasby@ebay.com with a copy to jbounds@ebay.com

With a copy to:

eBay Inc.

2145 Hamilton Avenue

San Jose, CA 95125-5905

Attention: General Counsel

Telecopier: (408) 376-7514

With a copy to:

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Attention: Anny C. Huang

Telephone: (312) 853-2933

Telecopier: (312) 853-7036

Electronic Mail: ahuang@sidley.com

 

1

Schedule 11.02



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING BANKS AND SWINGLINE LENDER:

Administrative Agent’s/Swingline Lender’s/Issuing Bank’s Office

JPMorgan Chase Bank

Loan and Agency Services Group

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Shannon Handcox

Telephone: 713-427-6103

Telecopier: 713-750-2878

Electronic Mail (which notices must be sent in .pdf format):
12012443629@tls.ldsprod.com,

with a copy to: Shannon.l.handcox@jpmorgan.com

Account Name: Loan Processing Dept.

Account No.: 9008113381H2746

Ref: eBay Inc.

Attention: Shannon Handcox

ABA#: 021000021

With a copy to:

JPMorgan Chase Bank

383 Madison Avenue, 24th Floor

New York 10179

Attention: Goh Siew Tan

Telephone: 212-622-4575

Telecopier: 212-270-5127

Electronic Mail: gohsiew.tan@jpmorgan.com

If such notice relates to a Eurocurrency Rate Loan denominated in a Foreign
Currency, to:

London Administrative Office

J.P. Morgan Europe Limited

125 London Wall

London EC2Y 5AJ

Attention: London Loans and Agency team

Telecopier: +44 207 777 2360

Attn: Sue Dalton

With a copy to:

JPMorgan Chase Bank

383 Madison Avenue, 24th Floor

New York 10179

Attention: Goh Siew Tan

Telephone: 212-622-4575

Telecopier: 212-270-5127

Electronic Mail: gohsiew.tan@jpmorgan.com

 

2

Schedule 11.02



--------------------------------------------------------------------------------

Issuing Bank’s Office

Deutsche Bank AG New York Branch

Deutsche Bank Operations

5022 Gate Parkway, Suite 200,

Jacksonville, FL 32256

Attention: Raghavendra Nagendra

Telephone: 904-520-5449

Telecopier: 866-240-3622

Electronic Mail: Loan.admin-Ny@db.com

Account Name: Bankers Trust Co NY

Account No.: 60200119

Ref: eBay Incorporated

Attention: Non Agency

ABA#: 021001033

 

3

Schedule 11.02



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

To:     JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 22,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among eBay Inc., a Delaware corporation (the
“Borrower”), the Designated Borrowers from time to time parties thereto, the
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

The undersigned hereby requests (select one):

 

¨ A Borrowing of Committed Loans

   ¨ A conversion or continuation of Loans

1. On                                     (a Business Day).

2. In the amount of $                    .

3. Comprised of:

(A)                                                                  

        [Type of Committed Loan requested]

(B)                                                              

        [Class of Committed Loan requested]

4. Denominated in:                                                  

                             [Agreed Currency]

5. For Eurocurrency Rate Loans: with an Interest Period of             months.

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

 

[EBAY INC.][DESIGNATED BORROWER] By:     Name:  

 

Title:  

 

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

November [    ], 2011    $[                    ]

FOR VALUE RECEIVED, the undersigned (the “[Designated] Borrower”) hereby
promises to pay to [                    ] or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
[Designated] Borrower under that certain Credit Agreement, dated as of
November 22, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the
Designated Borrowers from time to time parties thereto, the Lenders from time to
time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

The Designated [Borrower] promises to pay interest on the unpaid principal
amount of each Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the applicable Agreed
Currency in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The [Designated] Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

(Remainder of Page Intentionally Left Blank)

 

B-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[EBAY INC.] [DESIGNATED BORROWER] By:     Name:  

 

Title:  

 

 

B-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan

Made

 

Amount of

Loan

Made

 

End of

Interest

Period

 

Amount of

Principal

or Interest

Paid This

Date

 

Outstanding
Principal

Balance

This Date

 

Notation

Made by

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:         ,            

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 22,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among eBay Inc., a Delaware corporation (the
“Borrower”), the Designated Borrowers from time to time parties thereto, the
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                         of the Borrower, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant to the extent required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. To the best knowledge of the undersigned:

[select one:]

[during such fiscal period, the Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]

—or—

 

C-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[during such fiscal period, the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]

3. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

EBAY INC.

By:

 

 

Name:

 

 

Title:

 

 

 

C-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended             (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

I. Section 7.04 — Consolidated Interest Coverage Ratio.

 

A.    Consolidated EBITDA for four consecutive fiscal quarters ending on
Statement Date (“Subject Period”):    $                 1.    Consolidated Net
Income for Subject Period:    $                 2.    Interest expense for
Subject Period:    $                 3.    Depreciation and amortization expense
(including amortization or impairment of Intangible Assets for Acquisitions or
Dispositions) for Subject Period:    $                 4.    Income tax expense
for Subject Period:    $ 5.    Non-cash charges or expenses related to equity
plans or equity awards for Subject Period:    $ 6.    Payroll taxes on exercise
of stock options or vesting of restricted stock units or other equity awards for
Subject Period:    $ 7.    Impairment of goodwill for Subject Period:    $ 8.   
Extraordinary losses from Acquisitions or Dispositions for Subject Period:    $
9.    Transaction expenses from Acquisitions and Dispositions for Subject
Period:    $ 10.    Non-cash restructuring charges and other non-cash exit and
disposal costs1:    $ 11.    Extraordinary gains from Acquisitions and
Dispositions for Subject Period:    $ 12.    Reversals of non-cash restructuring
charges and other non-cash exit and disposal costs:    $

 

1 

There shall be a subtraction from Consolidated EBITDA when cash payments in
respect of such restructuring charges and exit and disposal costs are made.

 

C-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

13.

   Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 - 11 -
12):    $            

B.

   Consolidated Interest Expense for Subject Period:    $

C.

   Consolidated Interest Coverage Ratio as of Statement Date (Line I.A.13 ÷ Line
I.B):   

D.

   Minimum permitted:    3.00 to 1.00

E.

   Covenant Compliance?    YES / NO

 

 

C-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended             (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Consolidated

Net Income

              

+ interest expense

              

+ depreciation and

amortization expense

(including

amortization or

impairment of

Intangible Assets for

Acquisitions or

Dispositions)

              

+ income tax expense

              

+ non-cash charges or

expenses relating to

equity plans or equity

awards

              

+ payroll taxes on

exercise of stock

options or vesting of

restricted stock units

or other equity awards

              

+ impairment of goodwill:

              

+ extraordinary losses

from Acquisitions and

Dispositions:

              

+ transaction expenses

from Acquisitions and

Dispositions:

              

+ non-cash

restructuring charges

and other non-cash

exit and disposal

costs2:

              

- extraordinary gains

from Acquisitions and

Dispositions:

              

- reversals of non-cash

restructuring charges

and other non-cash

exit and disposal

costs:

              

= Consolidated

EBITDA

              

 

2 

There shall be a subtraction from Consolidated EBITDA when cash payments in
respect of such restructuring charges and exit and disposal costs are made.

 

C-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.      Assignor:

  

 

     

 

  

2.      Assignee:

  

 

     

 

  

[and is an Affiliate/Approved Fund of [identify Lender]1]

  

3.      Borrower: eBay Inc.

     

4.      Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement

 

1 

Select as applicable.

 

D - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

5. Credit Agreement: Credit Agreement, dated as of November 22, 2011, among eBay
Inc., the Designated Borrowers from time to time parties thereto, the Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

 

6. Assigned Interest[s]

 

Facility Assigned2

  

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned    Percentage Assigned of
Commitment/Loans3      $    $      %       $    $      %       $    $      %   

Effective Date:             , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Tranche 1
Commitment,” “Tranche 2 Commitment”).

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

D - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]4 Accepted: JPMORGAN CHASE BANK, N.A., as   Administrative
Agent By:  

 

  Title: [Consented to:]5 EBAY INC. By:  

 

  Title: [NAME OF ANY OTHER RELEVANT PARTY] By  

 

  Title:

 

4 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

D - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

EBAY INC. CREDIT AGREEMENT

DATED AS OF NOVEMBER 22, 2011

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

D - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

D - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of November 22, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EBAY INC., a Delaware corporation (the “Borrower”), the
Designated Borrowers from time to time parties thereto, each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                    , 20[    ]

 

E - 1

U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of November 22, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EBAY INC., a Delaware corporation (the “Borrower”), the
Designated Borrowers from time to time parties thereto, each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

E - 2

U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of November 22, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EBAY INC., a Delaware corporation (the “Borrower”), the
Designated Borrowers from time to time parties thereto, each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:             , 20[    ]

 

E - 3

U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of November 22, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EBAY INC., a Delaware corporation (the “Borrower”), the
Designated Borrowers from time to time parties thereto, each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:             , 20[    ]

 

E - 4

U.S. Tax Compliance Form of Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT F

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of                     , 201    , among
            (the “Subsidiary”), EBAY INC., a Delaware corporation (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the several banks and other financial
institutions (the “Lenders”) from time to time parties to the Credit Agreement
dated as of November 22, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”; terms defined therein being used
herein as therein defined) by and among the Borrower, the Designated Borrowers
from time to time parties thereto, the Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, the parties to this Joinder Agreement wish to add the Subsidiary as the
Designated Borrower to the Credit Agreement in the manner hereinafter set forth;
and

WHEREAS, this Joinder Agreement is entered into pursuant to Section 4.03(b) of
the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

1. The Subsidiary hereby acknowledges that it has received and reviewed a copy
of the Credit Agreement, and acknowledges and agrees to:

(a) join the Credit Agreement as a Designated Borrower;

(b) be bound by all covenants, agreements and acknowledgments attributable to
the Designated Borrower in the Credit Agreement; and

(c) perform all obligations and duties required of it by the Credit Agreement.

2. The Subsidiary hereby represents and warrants that the representations and
warranties with respect to it contained in Article V of the Credit Agreement or
which are contained in any certificate furnished by or on behalf of it are true
and correct on the date hereof.

3. The address and jurisdiction of organization of the Subsidiary is set forth
below:

 

Address             Attn:  

 

Telecopy:   Telephone:   Jurisdiction   of organization:  

 

 

F - 1

Joinder Agreement



--------------------------------------------------------------------------------

4. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

F - 2

Joinder Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered in New York, New York by its proper and duly
authorized officer as of the day and year first above written.

 

[DESIGNATED BORROWER], as the Designated Borrower By:  

 

Name:   Title:   EBAY INC., as the Borrower By:  

 

Name:   Title:  

 

ACKNOWLEDGED AND AGREED TO: JPMORGAN CHASE BANK, N.A. as Administrative Agent
By:  

 

  Name:   Title:

 

F - 3

Joinder Agreement



--------------------------------------------------------------------------------

EXHIBIT G

MANDATORY COST

 

  1. The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

 

  2. On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum. The
Administrative Agent will, at the request of the Company or any Lender, deliver
to the Company or such Lender, as the case may be, a statement setting forth the
calculation of any Mandatory Cost.

 

  3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

  4. The Additional Cost Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a sterling Loan:

LOGO [g260631image-003.jpg]   per cent, per annum

 

  (b) in relation to a Loan in any currency other than sterling:

LOGO [g260631image-002.jpg]   per cent, per annum

Where:

 

G - 1

Mandatory Cost



--------------------------------------------------------------------------------

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in the definition of Default Rate) payable for the relevant
Interest Period on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Exhibit:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union;

 

G - 2

Mandatory Cost



--------------------------------------------------------------------------------

  (f) “Reference Banks” means, in relation to Mandatory Cost, the principal
offices in the United Kingdom of each Lender with a Eurocurrency Payment Office
in the United Kingdom;

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

 

  (h) “Unpaid Sum” means any sum due and payable but unpaid by the Company or
any Borrower under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Facility Office.

 

G - 3

Mandatory Cost



--------------------------------------------------------------------------------

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Exhibit in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Exhibit in order to comply with
any change in law, regulation or any requirements from time to time imposed by
the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

G - 4

Mandatory Cost